Exhibit 10.6

Dated 26th May 2006

(1) TALISMAN EXPRO LIMITED

(2) TALISMAN ENERGY (UK) LIMITED

HIVE-OUT AGREEMENT
in respect of interests in UKCS Licences P.120, P.019, P.020, P.291, P.292,
P.357, P.213, P.111 and
P.1264

CMS Cameron McKenna LLP

Mitre House
North Silver Street
Aberdeen AB10 1RJ

T +44(0)1224 622002

F +44(0)1224 622066

Ref: NW/SMLR/0Z6417.00139

1

Table of Contents



1.   Definitions and interpretation  



2.   Sale and Purchase of the Interests and Other Interests  



3.   Consideration  



4.   Completion  



5.   Post Completion  



6.   Indemnities  



7.   No Warranty  



8.   Confidentiality and Announcements  



9.   Costs and Expenses  



10.   Taxation  



11.   Further Assurance  



12.   Variation  



13.   Severance  



14.   Assignment  



15.   General  



16.   Rights of Third Parties  



17.   Governing law  



    Schedule 1 Interests  



    Schedule 2 Working Capital  



    Schedule 3 MAC Contracts  

2

THIS AGREEMENT is made the 26th day of May 2006

BETWEEN



(1)   TALISMAN EXPRO LIMITED, a company incorporated in England and Wales
(registered number 3518803) whose registered office is at 20-22 Bedford Row,
London WC1R 4JS (the “Seller”); and



(2)   TALISMAN ENERGY (UK) LIMITED, a company incorporated in England and Wales
(registered number 00825828) whose registered office is 20-22 Bedford Row,
London WC1R 4JS (the “Purchaser”).

WHEREAS the Seller wishes to sell and the Purchaser wishes to buy the Interests
and the Other Interests on the terms and conditions set out herein.

NOW THEREFORE IT IS HEREBY AGREED as follows:



1.   Definitions and interpretation

Definitions



1.1   In this Agreement the following expressions shall, except where the
context otherwise requires, have the following respective meanings:

“Accounting System” means the Sun accounting system owned and/or held by the
Seller and all hardware and software relating thereto;

“Accruals Basis” means that basis of accounting under which costs and benefits
are regarded as applicable to the period in which the liability for the cost is
incurred or the right to the benefit arises regardless of when invoiced, paid or
received;

“Affiliate” means in relation to a Party, any company or legal entity that
controls or is controlled by, or which is controlled by an entity which
controls, such Party, where “control” means the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting rights in a company
or other legal entity, the right to appoint the majority of the board of
directors (or equivalent body) of a company or legal entity or the contractual
right to exercise a controlling influence over a company or other legal entity;

“Agreement” means this agreement including the recital and the Schedules
attached hereto;

“Assignment Documents” means the assignment and novation agreements in respect
of the Interests Documents, which shall (to the extent appropriate) be executed
as execution deeds in accordance with the Master Deed issued by UKOOA and dated
28 April 2003 together with any other documents the Seller (acting reasonably)
considers necessary to effect the assignment and transfer of the Interests to
the Purchaser and to release the Seller and its Affiliates from contractual
liability to the Relevant Third Parties and any other third parties with respect
to the Interests, and shall include any documents the Seller (acting reasonably)
considers necessary to effect the transfer of operatorship to the Purchaser or
one of its Affiliates;

“Backstop Date” has the meaning given in Clause 2.3;

“Benefits” means income, receipts, rebates, credits and other benefits of
whatsoever nature and howsoever arising;

“Block” means a licence block on the United Kingdom Continental Shelf;

“Business Day” means a day (other than a Saturday, a Sunday or a legal bank or
public holiday) on which clearing banks are or, as the context may require, were
generally open for business in England;

“Completion” means the completion of the sale and purchase of the Interests and
the Other Interests in accordance with the provisions of this Agreement;

“Completion Date” means the date on which Completion takes place;

“Conditions Precedent” means the conditions precedent to Completion set out in
Clause 2.2;

“Confidential Information” has the meaning given in Clause 8.1;

“Consents” has the meaning given to it in Clause 6.5.2;

“Consideration” has the meaning given in Clause 3.1;

“Data” means all data in the possession of the Seller relating directly to the
Interests and forming part of the property jointly owned by the Seller and the
other parties to the JOAs or the UOAs (as the case may be) including petroleum
engineering, reservoir engineering, drilling, geological, geophysical and all
other kinds of technical data and reports, samples, well-logs and analyses in
whatever form the same are maintained, but excluding internal memoranda,
reports, interpretations and documents created for the Seller’s (or its
Affiliates’) own use and Traded Data;

“Decommissioning Liabilities” means any Obligations incurred in relation to
abandonment and/or decommissioning and/or removing and making safe all property
(whether or not in existence as at the date of this Agreement) related to the
Interests (including platforms, pipelines, plant, machinery, wells, facilities
and all other offshore and onshore installations and structures and drill
cuttings) whether such Obligations are incurred under or pursuant to any of the
Interests Documents or under statutory, common law or other obligation (whether
or not in existence as at the date of this Agreement) and including any residual
liability for anticipated and/or necessary continuing insurance, maintenance and
monitoring costs;

“Derivatives Agreements” means any transaction, howsoever documented, which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made and any combination of such transactions, in each case entered into
between the Seller and any counterparty and which has a scheduled termination
date (howsoever described) after the Completion Date;

“Environment” means all or any of the following, alone or in combination: the
air (including the air within buildings and the air within any other natural or
man-made structures above or below ground or above or below water), water
(including seawater inside or outside any territorial limits, freshwater and
water under or within land or in pipes or sewerage systems), soil and land
(including the seabed and land under water) and any ecological systems and
living organisms supported by those media including man;

“Environmental Law” means all United Kingdom and European Union acts and laws,
international treaties, national, federal, provincial, state or local statutes,
the common law, and any codes of law (having legal effect), in any relevant
jurisdiction concerning:



  (a)   harm or damage to or protection of the Environment and/or the provision
of remedies in respect of or compensation for harm or damage to the Environment;
and/or



  (b)   emissions, discharges, releases or escapes into or the presence in the
Environment of Hazardous Substances or the production, processing, management,
treatment, storage, transport, handling or disposal of Hazardous Substances or
the disposal or abandonment of any fixed or floating offshore installation;
and/or

(c) worker or public health and safety,

and any bylaws, regulations or subordinate legislation, judgements, decisions,
notices, orders, circulars, technical instructions, licences or permits and
codes of practice from time to time issued or made thereunder;

“Environmental Liabilities” means any Obligations in respect of the Interests
under any Environmental Law or in relation to cleaning up, decontamination of,
removing and disposing of debris or any property (including platforms,
pipelines, plant, machinery, wells, facilities and all other offshore and
onshore installations and structures and drill cuttings) from and for
reinstating any area of land, foreshore or seabed, wherever situated, whether
such Obligations are incurred under or pursuant to any of the Interests
Documents or under any Environmental Law or other obligation and including any
residual liability for anticipated and/or necessary continuing insurance,
maintenance and monitoring costs;

“Expro Purchaser” means Endeavour Energy UK Limited;

“Expro Put & Call Agreement” means the agreement dated the same day as this
Agreement granting put and call options over the issued share capital of the
Seller between Paladin Resources Limited and Expro Purchaser;

“Field” means a hydrocarbon accumulation which forms part of the Interests as
referred to in Schedule 1;

“Field Facilities” means the hydrocarbon production, processing and
transportation facilities and the interconnecting pipelines used in relation to
the Field and wholly owned by the Field Group;

“Field Group” means the parties to a JOA or UOA;

“Hazardous Substances” means any wastes, pollutants, contaminants and any other
natural or artificial substances (whether in the form of a solid, liquid, gas or
vapour, and whether alone or in combination) which are capable of causing harm
or damage to the Environment;

“Hive-In Interests” means the “Interests” as defined in the Hive-In Agreement of
even date herewith and entered into among the Seller, the Purchaser, Talisman
Energy Alpha Limited, Talisman North Sea Limited and Talisman Oil Trading
Limited;

“ICTA” means the Income and Corporation Taxes Act;

“Indemnified Party” has the meaning given in Clause 6.9.1;

“Indemnifying Party” has the meaning given in Clause 6.9.1;

“Interests” means



  (a)   the Seller’s undivided legal and beneficial interest in each Licence;



  (b)   the Seller’s entire interest in and under the JOA in relation to each
Licence;



  (c)   the Seller’s entire interest in and under the UOA;



  (d)   the Seller’s entire interest in the Field Facilities; and



  (e)   the Seller’s entire interest in the Data,

together in each case with all rights and obligations attaching thereto and
including but not limited to (i) the right to take and receive a consequent
share of all Petroleum produced under the Licences on and after the Completion
Date and to receive the gross proceeds from the sale or other disposition
thereof; (ii) a consequent share of the Seller’s right, title and interest in
and to jointly-owned funds, jointly owned property and all other assets which
are or may be owned pursuant to or under any of the Interests Documents; and
(iii) all rights, liabilities and obligations associated with such interest
under the Interests Documents;

“Interests Documents” means those documents listed as such in Schedule 1 which
relate to each part of the Interests;

“JOA” means the joint operating agreement currently in force in respect of
operations pursuant to a Licence and identified as such in Schedule 1;

“Licence” means each or any of the licences of which details are set out in
Schedule 1;

“Licence Operator” means the entity appointed operator pursuant to a JOA and in
the case of each Licence the current Licence Operator is identified in the
relevant Part of Schedule 1;

“MAC Contracts” means the contracts listed at Schedule 3;

“Non-Retained Interests” means any property, assets, benefits and other rights
owned or otherwise held by the Seller at the date of completion of the Expro Put
& Call Agreement other than the Retained Interests and/or the Hive-In Interests;

“Non-Retained Obligations” means any Obligations of the Seller whether actual or
contingent arising from any act, omission, event or circumstance occurring prior
to the completion of the Expro Put & Call Agreement which do not relate to the
Retained Interests and/or the Hive-In Interests;

“Obligations” means costs, charges, expenses, liabilities and obligations of
whatsoever nature and howsoever arising;

“Operated Assets” means the those parts of the Interests operated by the Seller
as set out in Schedule 1;

“Operated JOAs” means the JOAs pertaining to the Operated Assets as set out in
Schedule 1;

“Operator” means, where the context so requires, any of or all of the following:

(a) a Licence Operator;

(b) the Pipeline Operator; and/or

(c) the Unit Operator;

“Other Interests” means the Accounting System, the Derivatives Agreements, the
MAC Contracts, seismic agreements and licences, confidentiality agreements, any
historic sale and purchase agreements and all other property, assets, rights,
liabilities and benefits of the Seller, other than the Retained Interests and
the Hive-In Interests or anything that relates exclusively thereto;

“Party” or “Parties” means a party or parties to this Agreement;

“Petroleum” shall have the meaning given in the Licences;

“Pipeline Operator” means the entity appointed operator in relation to a
Pipeline System, as identified in Schedule 1;

“Pipeline System” means a pipeline system through which production from a Field
or Fields is transported and which is identified and described in Schedule 1;

“Pounds Sterling” or “£” means the lawful currency for the time being of the
United Kingdom;

“PRT” means Petroleum Revenue Taxes charged under the Oil Taxation Act 1975;

“Relevant Third Parties” means the parties (other than the Seller and the
Purchaser) to any or all of the Interests Documents;

“Retained Interests” means the “Licence Interests” as defined in the Expro Put &
Call Agreement;

“Securities and Exchange Commission” means the Securities and Exchange
Commission of the United States of America;

“Secretary” means the Secretary of State for Trade and Industry of Her Majesty’s
Government of the United Kingdom and any successor in relevant function in
relation to the Licences;

“Third Party” has the meaning given in Clause 6.9.1;

“Third Party Claim” has the meaning given in Clause 6.9.1;

“Traded Data” means, with respect to a Block comprised within the Interests,
data which relates to an area outside such Block and which has been acquired by
trade, purchase or otherwise by and on behalf of the Seller (either alone or in
conjunction with third parties) from a third party or parties, and/or data which
relates to such a Block and has been acquired as aforesaid which in both cases
cannot be provided to the Purchaser because such transfer is prohibited by the
agreement under which it was acquired;

“Unit Operator” means the entity appointed operator pursuant to a UOA;

“UOA” means the unitisation and operating agreement currently in force in
respect of a Field identified as such in Schedule 1;

“VAT” means value added tax as charged under the Value Added Tax Act 1994; and

“Working Capital Adjustment” means the adjustment described in Clause 3.2.

Interpretation



1.2   All references to Clauses and Schedules (and Parts thereof) are, unless
otherwise expressly stated, references to clauses of and schedules (and parts
thereof) to this Agreement.



1.3   The headings in this Agreement are inserted for convenience only and shall
be ignored in construing this Agreement.



1.4   Unless the context otherwise requires in this Agreement the singular shall
include the plural and vice versa.



1.5   References in this Agreement to any statute, statutory provision or other
legislation include a reference to that statute, statutory provision or
legislation as amended, extended, re-enacted, consolidated or replaced from time
to time (whether before or after the date of this Agreement) and include any
order, regulation, instrument or other subordinate legislation made under the
relevant statute, statutory provision or legislation.



1.6   Unless the context otherwise requires references to persons shall include
natural persons, bodies corporate, unincorporated associations and partnerships
and shall include such person’s successors and permitted assigns.



1.7   Unless the context otherwise requires, references to documents and
agreements shall be construed as references to those documents or agreements as
may have been amended, supplemented and/or novated from time to time.



1.8   Any reference to “writing” or “written” includes faxes and any legible
reproduction of words delivered in permanent and tangible form (but does not
include e-mail).



1.9   References in this Agreement to the words “include”, “including” and
“other” shall be construed without limitation.



2.   Sale and Purchase of the Interests and Other Interests



2.1   Subject to the terms of this Agreement, the Seller hereby agrees to
transfer to the Purchaser and the Purchaser hereby agrees to acquire from the
Seller the Interests and the Other Interests.



2.2   The obligations of the Parties to complete the sale and purchase of the
Interests and the Other Interests under this Agreement are conditional on
fulfilment or waiver, in accordance with the terms of this Agreement, of the
following conditions (“Conditions Precedent”):



  2.2.1   all necessary written consents, approvals or waivers, as the case may
be, by the Relevant Third Parties in relation to (i) the transfer by the Seller
to the Purchaser of the Interests; and (ii) the transfer of operatorship to the
Purchaser or one of its Affiliates under the Operated Assets JOAs and the UOA,
being obtained (including the waiver, non-exercise or expiry of any pre-emption
rights), in form and substance reasonably acceptable to the Seller and the
Purchaser, and the execution of the Assignment Documents by such Relevant Third
Parties (other than the Secretary);



  2.2.2   the Secretary’s consent to the assignment of the Licences and the
transfer of operatorship to the Purchaser or one of its Affiliates in respect of
the Operated Assets being obtained in form and substance reasonably acceptable
to the Seller and the Purchaser; and



  2.2.3   the assignment, transfer or novation, as the case may be, of each of
the Other Interests, such assignment, transfer or novation being effected in
form and substance reasonably acceptable to the Seller and Purchaser; and such
other actions as the Purchaser, acting reasonably, may require to transfer the
Other Interests to it.



2.3   The Parties shall each use all reasonable endeavours to obtain fulfilment
of the Conditions Precedent as soon as practicable and in any event by 30
November 2006 (or such later date as the Seller and the Expro Purchaser may
agree in writing) (the “Backstop Date”). If the Conditions Precedent are not
satisfied or waived on or before the Backstop Date then this Agreement shall
automatically terminate without liability to either the Seller or the Purchaser
in respect of any such termination, save in respect of any prior breach of this
Agreement.



2.4   Waiver of any of the Conditions Precedent set out in Clause 2.2 shall
require the mutual written consent of the Seller and the Purchaser.



2.5   Neither the Purchaser nor the Seller shall be obliged to complete the
purchase of any of the assets comprising the Interests and the Other Interests
unless the sale of all of the assets comprising the Interests and the Other
Interests are completed simultaneously.



3.   Consideration



3.1   The consideration for the transfer of the Interests and the Other
Interests shall be the payment by the Purchaser to the Seller of a sum
determined on the Completion Date by the Seller to be an amount equal to the
market value of the Interests and Other Interests at the Completion Date,
exclusive of VAT and notified to the Purchaser (the “Consideration”), as
adjusted pursuant to Clause 3.2.



3.2   The Working Capital Adjustment in respect of each of the Interests, which
if positive, shall increase the Consideration, and if negative, shall reduce the
Consideration, shall be the aggregate of the working capital balances calculated
in respect of each of the categories listed in Part B of Schedule 2 as at the
Completion Date by reference to the statement provided by the Operator and
otherwise in accordance with Schedule 2.



3.3   The Seller shall calculate the Working Capital Adjustment at a date prior
to Completion and payment of such amount thereof by the Purchaser at Completion
shall be in full and final settlement therefor.



4.   Completion



4.1   Completion under this Agreement shall take place at the offices of the
Seller at a time agreed by the Parties.

              4.2   On the Completion Date all but not part of the following
business shall be transacted:
 
           
 
    4.2.1     The Purchaser shall:

pay to the Seller, or pay in accordance with a direction from an Affiliate to an
Affiliate, the Consideration as increased or decreased by the Working Capital
Adjustment;

deliver to the Seller (to the extent not already delivered prior to Completion)
a copy of the releases, consents, approvals, confirmations or waivers, if any,
referred to in Clause 2.2 and obtained by or on behalf of the Purchaser;

deliver to the Seller (to the extent not already delivered prior to Completion)
a copy, certified as a true copy and in full force and effect by a director or
the legal manager of the Purchaser, of (i) a resolution of the board of
directors of the Purchaser authorising its entry into the transactions
contemplated by this Agreement; and, if relevant, (ii) a Power of Attorney
authorising a person or persons to sign this Agreement and the Assignment
Documents on behalf of the Purchaser;

execute and deliver those of the Assignment Documents to which it is a
signatory; and

perform such other actions and execute such other documents as may be required
to transfer the Other Interests to it.



  4.2.2   The Seller shall, after confirmation of receipt of the amounts payable
under Clause 4.2.1(a), deliver to the Purchaser (to the extent not already
delivered prior to Completion):

the Assignment Documents duly executed by all the Relevant Third Parties other
than the Purchaser;

a copy of other releases, consents, approvals, confirmations or waivers, if any,
referred to in Clause 2.2 and obtained by or on behalf of the Seller;

a copy, certified as a true copy and in full force and effect by a director or
the legal manager of the Seller, of (i) a resolution of the board of directors
of the Seller authorising its entry into the transactions contemplated by this
Agreement; and, if relevant, (ii) a Power of Attorney authorising a person or
persons to sign this Agreement and the Assignment Documents on behalf of the
Seller; and

perform such other actions and execute such other documents as the Purchaser may
reasonably require, to transfer the Other Interests to the Purchaser.



  4.2.3   Title to the Interests and the Other Interests shall pass from the
Seller to the Purchaser upon Completion.



5.   Post Completion



5.1   The Seller shall ensure that (to the extent not delivered prior to
Completion) the Interests Documents and all Data in the possession or control of
the Seller (or copies thereof, if originals are not in the Seller’s possession)
are made available for collection by the Purchaser within normal business hours
as soon as reasonably practicable after the Completion Date.



5.2   Upon the Seller’s request, from time to time, the Purchaser will support
any application by the Seller for release from any notice or notices issued to
the Seller or any of its Affiliates under section 29 of the Petroleum Act 1998.



6.   Indemnities

Interests



6.1   The Purchaser shall be liable for Obligations in respect of the Interests
and the Other Interests irrespective of when such Obligations are or were
incurred and the Purchaser shall be entitled to all Benefits in respect of the
Interests and the Other Interests irrespective of when such Benefits accrue or
accrued.



6.2   Save to the extent that account is taken thereof in the Working Capital
Adjustment,



  6.2.1   if any Obligations in relation to the Interests and the Other
Interests are incurred by the Seller after the Completion Date, the Purchaser
shall reimburse and indemnify the Seller in respect thereof; and



  6.2.2   if any Benefits in relation to the Interests and the Other Interests
are received by the Seller after the Completion Date, the Seller shall account
to and reimburse the Purchaser in respect thereof.



6.3   Notwithstanding any other provision of this Agreement, the Purchaser
covenants with the Seller that the Purchaser shall indemnify, defend and hold
the Seller and its Affiliates harmless against all and any Environmental
Liabilities and/or Decommissioning Liabilities irrespective of when such
liabilities are or were incurred, regardless of whosoever is or was a licensee
under the relevant Licence or party under the relevant JOA or UOA or other
relevant Interests Document and irrespective of the negligence or breach of duty
(statutory or otherwise) of the Seller or its Affiliates.

Non-Retained Interests



6.4   The Purchaser shall be liable for Obligations in respect of the
Non-Retained Interests irrespective of when such Obligations are or were
incurred and the Purchaser shall be entitled to all Benefits in respect of the
Non-Retained Interests irrespective of when such Benefits accrue or accrued and
accordingly:



  6.4.1   if any Obligations in relation to the Non-Retained Interests are
incurred by the Seller after the Completion Date, the Purchaser shall reimburse
and indemnify the Seller in respect thereof; and



  6.4.2   if any Benefits in relation to the Non-Retained Interests are received
by the Seller after the Completion Date, the Seller shall account to and
reimburse the Purchaser in respect thereof.



6.5   In the event that any Non-Retained Interests are owned or otherwise held
by the Seller on or after completion of the Expro Put & Call Agreement then,



  6.5.1   to the extent permitted by the terms of any agreement relating to the
Non-Retained Interests, the Seller shall hold such Non-Retained Interests as
agent for and in trust for the Purchaser and at all times deal with such
Non-Retained Interests as the Purchaser may direct;



  6.5.2   insofar as there are any Benefits and Obligations associated with the
Non-Retained Interests that cannot be effectively assigned or transferred by the
Seller to the Purchaser except by assignment or novation or without obtaining
consent, approval, waiver or the like from third parties (“Consents”) then this
Agreement shall not constitute an assignment or attempted assignment or
agreement to sell such Non-Retained Interests where an assignment, attempted
assignment or agreement to sell would require a Consent, other than on condition
that a Consent be first obtained;



  6.5.3   at the Purchaser’s request, the Parties shall use all reasonable
endeavours to effect the transfer of any such Non-Retained Interests to the
Purchaser or to any Person nominated by the Purchaser (at the cost of the
Purchaser); and



  6.5.4   the Seller shall assist the Purchaser (and vice versa) to perform all
obligations of the Seller in respect of such Non-Retained Interests.

Non-Retained Obligations



6.6   Without prejudice to the terms of the Hive-In Agreement, the Purchaser
shall be liable for all Non-Retained Obligations irrespective of when such
Obligations are or were incurred and the Purchaser shall reimburse and indemnify
the Seller in respect thereof.

General



6.7   The rights and obligations in this Clause 6 shall not come into effect
unless and until Completion takes place.



6.8   Any amount to be paid or reimbursed in accordance with this Clause 6 shall
be paid or reimbursed within ten (10) Business Days of receipt thereof (or, in
the case of Obligations in relation to the Interests or the Non-Retained
Interests, within ten (10) Business Days of receipt of notification from the
Party which has incurred such Obligations) to the Seller’s Account or the
Purchaser’s Account (as appropriate).



    6.9



  6.9.1   Under this Clause 6, if any Person not a party to this Agreement (a
“Third Party”) shall notify a Party (the “Indemnified Party”) with respect to
any claim that the Third Party intends to bring or has brought (a “Third Party
Claim”) against the Indemnified Party and which gives rise or would give rise to
a claim for indemnification against the other Party (the “Indemnifying Party”),
then the Indemnified Party shall promptly (and in any event within ten
(10) Business Days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing, giving reasonably detailed particulars of
the Third Party Claim.



  6.9.2   The Indemnifying Party will have the right to (and shall, if so
requested in writing by the Indemnified Party) assume and conduct the defence of
the Third Party Claim at its sole cost provided that the Indemnifying Party
first indemnifies and holds harmless the Indemnified Party (to the Indemnified
Party’s reasonable satisfaction) against all costs and liabilities it may incur
as a result of allowing the Indemnifying Party the right to assume conduct of
the Third Party Claim and provided that the Indemnifying Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnified Party
(not to be withheld unreasonably).



  6.9.3   Unless and until an Indemnifying Party assumes the defence of the
Third Party Claim as provided in Clause 6.9.2, the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably deems appropriate at
the cost of the Indemnifying Party.



  6.9.4   Notwithstanding Clause 6.9.3, in no event will the Indemnified Party
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld or delayed unreasonably).



  6.9.5   In the event of a Third Party Claim being made, each Party, subject to
the other Party agreeing to keep the same confidential and to use the same only
in connection with the Third Party Claim, agrees to provide to the other Party
(and its authorised employees and its professional advisers) all material
technical, legal and financial information reasonably necessary or conducive to
the proper defence of the Third Party Claim.



6.10   In this Clause 6, “indemnity” means indemnity on an after tax basis. Such
indemnity payments shall be treated as an adjustment to the Consideration. On
“an after tax basis” for the purposes of this Clause 6.10 shall mean that in
calculating the amount of an indemnity there shall be taken into account:



  6.10.1   the amount by which any liability for taxation of the party to be
paid is actually increased as a result of the indemnity payment being received;
and



  6.10.2   any withholding tax suffered on the payment of indemnity payment so
that if withholding tax is suffered, the payer shall pay such sum to the payee
as will, after the deduction or withholding has been made, leave the payee with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding and in the event that the
payer becomes entitled to a credit or repayment in respect of such withholding
tax, it shall pay to the payer such amount (not exceeding the credits or
repayment) as will leave the payee in no worse position than if the withholding
had not been suffered.



6.11   The ascertainment of all Obligations and Benefits in relation to the
Interests under this Clause 6 will be calculated on an Accruals Basis.



7.   No Warranty



7.1   The Purchaser shall accept without enquiry, requisition or objection such
title as the Seller may have to the Interests. The Interests and the Other
Interests are sold without any warranty or representation by the Seller whether
as to title or any other matter whatsoever.



7.2   The Purchaser acknowledges that it has not relied on any representation or
warranty (written or verbal) in entering into this Agreement and the Seller
neither makes any representation nor gives any warranty in relation to the
Interests or the Other Interests and the Purchaser affirms and acknowledges that
it has made its own independent assessment and evaluation of the matters covered
by this Agreement and shall have no claim against the Seller relating hereto.



8.   Confidentiality and Announcements



8.1   The existence and terms of this Agreement and all information furnished or
disclosed to the Purchaser or any of its Affiliates in connection with the
transactions contemplated by this Agreement (“Confidential Information”) shall
be held confidential by the Parties and shall not be divulged in any way by a
Party to any third party without the prior written approval of the other Party
provided that a Party may, without such approval, disclose such Confidential
Information to:



  8.1.1   any outside professional consultants, upon obtaining a similar
undertaking of confidentiality (but excluding this proviso) from such
consultants;



  8.1.2   any bank or financial institution from whom such Party is seeking or
obtaining finance, upon obtaining a similar undertaking of confidentiality (but
excluding this proviso) from such bank or institution;



  8.1.3   any department, authority, ministry or agency of any government or
other governmental authority lawfully requesting such information;



  8.1.4   any court or arbitral tribunal of competent jurisdiction acting in
pursuance of its powers;



  8.1.5   any of its Affiliates upon obtaining a similar undertaking of
confidentiality from such Affiliates;



  8.1.6   the extent required by any applicable laws, or the requirements of any
recognised stock exchange or the Securities and Exchange Commission in
compliance with its rules and regulations; and



  8.1.7   the extent that the terms of this Agreement become public knowledge or
for any other reason cease to be confidential otherwise than through breach of
this undertaking.



8.2   No Party shall, and each Party shall procure that none of its Affiliates
shall, issue or make any public announcement or statement regarding this
Agreement or its terms or any transactions contemplated hereby without the prior
written consent of the other Party, such consent not to be unreasonably withheld
or delayed.



9.   Costs and Expenses



9.1   Save as stated in Clauses 6.9, 9.2 and Clause 10, the Seller and the
Purchaser shall each pay its and its Affiliates’ own costs, expenses, duties and
Taxation, except as otherwise expressly agreed in writing, in relation to the
preparation and execution of this Agreement, the documents contemplated hereby
or executed pursuant hereto and any transactions contemplated by this Agreement.



9.2   The Purchaser shall be responsible for the payment in a timely fashion of
any and all stamp duties and charges payable on or in respect of this Agreement,
the Assignment Documents and any related agreements and in respect of its or
their subject matter and any similar duties and charges wheresoever arising.



10.   Taxation



10.1   The Parties agree that they believe that the transfer falls within
section 343 ICTA 1988 and section 171 TCGA 1992 and will file and use their
reasonable endeavours to agree their tax computations on this basis.



10.2   For the purposes of calculating any losses for the trade that has been
transferred to the Purchaser pursuant to this Agreement all income and
expenditure and any hedging losses relating to the assets that have been
transferred pursuant to this Agreement will be taken into account.



10.3   In relation to each part of the Interests to be transferred under this
Agreement being an interest in an oil field (within the meaning of Schedule 1 to
the Oil Taxation Act 1975) and a taxable field under Part 1 to the Oil Taxation
Act 1975, the Seller shall prepare and the Purchaser and the Seller shall
deliver to the Board of Inland Revenue in a timely fashion a notice under
paragraph 3 of Schedule 17 Finance Act 1980, and shall not make application
under paragraph 4 of the said Schedule for the provisions of Parts II and III of
the Schedule not to apply.



10.4   The Parties acknowledge that in the periods up to Completion the Seller
(or its Affiliate) may have incurred expenditure in relation to some or all of
the Fields which can be claimed by the Seller for PRT purposes under either
Schedule 5 or 6 to the Oil Taxation Act 1975. The Seller shall take all actions
and do all things reasonably in its power to ensure that such expenditure is
claimed on a timely basis.



10.5   The Seller shall be liable for any liabilities arising under Schedule 15
to the Finance Act 1973 in respect of the Interests for periods ending prior to
the Completion Date, and the Purchaser shall be liable for all periods
thereafter.



10.6   If any liability for or right to repayment of PRT in connection with the
Interests which relates to the period of ownership prior to the Completion Date
of the Seller (or its Affiliates) arises after the Completion Date and the
adjustment giving rise to such liability or right is in respect of income and
expenditure of the Seller (or its Affiliates) during such period of ownership
then the liability or repayment shall be the responsibility or entitlement of
the Seller. Any repayment of PRT in connection with the Interests arising
otherwise than in respect of the Seller’s (or its Affiliates) period of
ownership prior to the Completion Date shall be the entitlement of the
Purchaser.



10.7   Notwithstanding any other provision of this Agreement, the Seller shall
retain access to all books and records and operator information in relation to
PRT income and expenditure claims under Schedules 5 and 6 of the Oil Taxation
Act 1975 in relation to the Interests to be transferred by them under this
Agreement for all periods prior to the Completion Date. The Purchaser shall, as
soon as reasonably practical, ensure that all documentation relating to any PRT
assessments, returns or claims issued by HMRC or Operators in respect of such
periods, is communicated to the Seller without delay.



10.8   Should any Seller (or its Affiliates) receive any PRT refund as a result
of a loss incurred by the Purchaser pursuant to the provisions of paragraph 15
of Schedule 17 to the Finance Act 1980, the Seller shall promptly pay the
Purchaser an amount equal to the PRT refund together with any interest thereon
less any corporation tax payable by the Seller on such refund and/or such
interest and less any interest on such corporation tax payable.



11.   Further Assurance

The Seller and the Purchaser shall co-operate with each other and execute and
deliver to each other such other instruments and documents and take such other
actions as may reasonably be requested from time to time in order to carry out,
evidence and confirm their rights under, and the intended purpose of, this
Agreement.



12.   Variation

The terms and conditions of this Agreement shall only be varied by an agreement
in writing signed by each of the Parties and specifically referring to this
Agreement.



13.   Severance

Each provision contained in this Agreement shall be severable and distinct from
each other provision and if at any time any one or more of such provisions is or
becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining such provisions shall not in any way be affected
thereby.



14.   Assignment

None of the rights or obligations of a Party under this Agreement are assignable
without the prior written consent of the other Party.



15.   General



15.1   If there is any conflict between the provisions of this Agreement and the
provisions of the Assignment Documents, the provisions of this Agreement shall
prevail.



15.2   So far as it remains to be performed, this Agreement shall remain in full
force and effect notwithstanding Completion.



15.3   No waiver by the Seller or the Purchaser of any breach of a provision of
this Agreement shall be binding unless made expressly and in writing and any
such waiver shall relate only to the matter to which it expressly relates and
shall not apply to any subsequent or other matter.



15.4   This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties.



15.5   This Agreement together with any document executed pursuant to this
Agreement represents the entire understanding, and constitutes the whole
agreement in relation to its subject matter and supersedes any previous
agreement between the Parties (or any of them) with respect thereto and, to the
fullest extent practicable under the relevant law, and without prejudice to the
generality of the foregoing, excludes any warranty, condition or other
undertaking implied at law or by custom.



15.6   This Agreement may be executed in any number of counterparts and by the
Parties on different counterparts but shall not be effective until each Party
has executed at least one counterpart. Each counterpart shall constitute an
original of this Agreement but all the counterparts together shall constitute
one and the same agreement.



15.7   Nothing in this Agreement shall be read or construed as excluding any
liability or remedy in respect of fraud.



15.8   The indemnities provided in this Agreement shall apply irrespective of
cause and notwithstanding the negligence or breach of duty (whether statutory or
otherwise) of the indemnified Party and shall apply irrespective of whether the
basis for any claim is statutory in tort, under contract, or otherwise at law.



16.   Rights of Third Parties



16.1   The Seller’s Affiliates shall be entitled to enforce the rights and
benefits created in their favour in this Agreement against the Parties, and the
Expro Purchaser shall be entitled to enforce the rights and benefits created in
its favour in this Agreement against the Parties, in each case in accordance
with the Contracts (Rights of Third Parties) Act 1999. Save as provided above,
the operation of the Contracts (Rights of Third Parties) Act 1999 is hereby
excluded. The Parties may amend, vary or terminate this Agreement in such a way
as may affect any rights or benefits of any Seller’s Affiliate or the Expro
Purchaser which are directly enforceable against the Parties under the Contracts
(Rights of Third Parties) Act 1999 without the consent of such Seller’s
Affiliate. The Expro Purchaser or any Seller’s Affiliate entitled pursuant to
the Contracts (Rights of Third Parties) Act 1999 to enforce any rights or
benefits conferred on it by this Agreement may not veto any amendment, variation
or termination of this Agreement which is proposed by the Parties and which may
affect the rights or benefits of any such Seller’s Affiliate.



17.   Governing law



17.1   The construction validity and performance of this Agreement shall be
governed by English law (other than choice of law rules) and the Parties hereby
irrevocably submit to the exclusive jurisdiction of the English courts.

AS WITNESS whereof this Agreement has been signed by the duly authorised
representatives of the Parties on the day and year first above written.

Schedule 1

Interests

Part 1

Part A

Licence P.120



(a)   Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
Block 22/16a
  Talisman Expro Limited
    36.75872 %
 
               
 
  Energy North Sea Limited
       
 
  Superior Oil (U.K.) Limited
       
 
  Marubeni Oil & Gas (U.K.)
       
 
  Limited
       



(b)   Operator – Talisman Expro Limited



(c)   JOA — Operating Agreement License No. P-120 dated 3 May 1973 (effective
date 8 June 1970)



(d)   Interests Documents — See Part 2

Part B

Licence P.019

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
Blocks 22/17n Montrose, Arbroath and Carnoustie, and 22/17n Non-Field Area
  Talisman Expro Limited
    58.97436 %
 
               
 
  Energy North Sea Limited
       



(b)   Operator — Talisman Expro Limited



(c)   JOA — Joint Operating Agreement for UK Production Licence P019 (Block
22/17) UK Production Licence P020 (Block 22/18) UK Production Licence P291
(Blocks 22/17, 22/22a and 22/23a) and UK Production Licence P292 (Block 22/18)
including the Montrose, Arbroath, Arkwright and Carnoustie Fields dated 9
February 2004 (effective 9 February 2004)



(d)   Interests Documents — See Part 2

Part C

Licence P.291

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
22/17s Arbroath and Carnoustie Field Area, 22/17s Cayley Exploration Area,
22/17s Non-Field Area, 22/22a Arbroath and Carnoustie Field Area, 22/22a
Non-Field Area, 22/23a Arbroath, Arkwright and Carnoustie Fields, 22/23a
Non-Field Area.
  Talisman Expro Limited
    58.97436 %
 
               
 
  Energy North Sea Limited
       



(b)   Operator — Talisman Expro Limited



(c)   JOA — Joint Operating Agreement for UK Production Licence P019 (Block
22/17) UK Production Licence P020 (Block 22/18) UK Production Licence P291
(Blocks 22/17, 22/22a and 22/23a) and UK Production Licence P292 (Block 22/18)
including the Montrose, Arbroath, Arkwright and Carnoustie Fields dated 9
February 2004 (effective 9 February 2004)



(d)   Interests Documents — See Part 2

Part D

Licence P.292

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
22/18 Arbroath and Carnoustie Field Area, and 22/18 rest of the Block including
Area 6 and Wood.
  Talisman Expro Limited
    58.97436 %
 
               
 
  Energy North Sea Limited
       

(b) Operator — Talisman Expro Limited



(c)   JOA — Joint Operating Agreement for UK Production Licence P019 (Block
22/17) UK Production Licence P020 (Block 22/18) UK Production Licence P291
(Blocks 22/17, 22/22a and 22/23a) and UK Production Licence P292 (Block 22/18)
including the Montrose, Arbroath, Arkwright and Carnoustie Fields dated 9
February 2004 (effective 9 February 2004)

(d) Interests Documents — See Part 2

Part E

Licence P.020

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
22/18n Montrose, Arbroath and 22/18n Non-Field Area
  Talisman Expro Limited
    58.97436 %
 
               
 
  Energy North Sea Limited
       

(b) Operator — Talisman Expro Limited



(c)   JOA — Joint Operating Agreement for UK Production Licence P019 (Block
22/17) UK Production Licence P020 (Block 22/18) UK Production Licence P291
(Blocks 22/17, 22/22a and 22/23a) and UK Production Licence P292 (Block 22/18)
including the Montrose, Arbroath, Arkwright and Carnoustie Fields dated 9
February 2004 (effective 9 February 2004)

(d) Interests Documents — See Part 2

Part F

Licence P.357

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
22/19a
  Talisman Expro Limited
    51.82975 %
 
               
 
  Nippon Oil Exploration
       
 
  and Production U.K.
       
 
  Limited
       
 
  Noble Energy (Europe)
       
 
  Limited
       

(b) Operator — Talisman Expro Limited



(c)   JOA — United Kingdom Licence P.357 Joint Operating Agreement dated 5
August 1982 (effective date 16 December 1980)

(d) Interests Documents — See Part 2

Part G

Licence P.213

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
28/5a
  Talisman Expro Limited
    2.500000 %
 
               
 
  Venture Production (North
       
 
  Sea Developments) Limited
       
 
  CNR International (U.K.)
       
 
  Limited
       
 
  Noble Energy (Europe)
       
 
  Limited
       
 
  BG International (NSW)
       
 
  Limited
       

(b) Operator – BG International (NSW) Limited



(c)   JOA — Sea Search Group Licence P.213 Joint Operating Agreement dated 14
February 1979 (effective date 1 January 1978)

(d) Interests Documents — See Part 2

Part H

Licence P.111

(a) Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
30/3a (Upper)
  Talisman Expro Limited
    30.4893 %
 
               
 
  Eni UK Limited
       
 
  Eni ULX Limited
       
 
  Bow Valley Petroleum
       
 
  (UK) Limited
       
 
  MOC Exploration (U.K.)
       
 
  Limited
       
 
  ROC Oil (GB) Limited
       
Unit Interests for Blane
  Talisman Expro Limited
    25.0012 %
 
               
 
  Eni UK Limited
    13.8968 %
 
               
 
  Eni ULX Limited
    4.1073 %
 
               
 
  MOC Exploration (U.K.)
    13.9935 %
 
  Limited
    —  
 
  ROC Oil GB Limited
    12.5006 %
 
               
 
  Bow Valley Petroleum
    12.5006 %
 
  (UK) Limited
    —  
 
  Talisman Resources
    11.7 %
 
  Norge AS
    —  
 
  Talisman Energy Norge AS
    6.3 %
 
               

(b) Operator — Talisman Expro Limited

(c) JOA — Joint Operating Agreement for P.111 dated 1 September 1975 (14
January 1970)

Blane Field Unitisation and Unit Operating Agreement 6 July 2005 (effective date
20 June 2005)

(d) Interests Documents — See Part 2

Part I

Licence P.1264



(a)   Block/ Co-venturers /Seller’s Percentage Interest

                              Seller’s Percentage Block   Co-venturers  
Interest
28/5b and 28/10a
  Talisman Expro Limited
    100 %
 
               

(b) Operator — Talisman Expro Limited

(c) JOA — None



(d)   Interests Documents — See Part 2

Interests – Part 2

                  A   LICENCE P.120 BLOCK 22/16A         -                
LICENCE        
 
  LICENCE TO SEARCH FOR AND GET PETROLEUM IN BLOCKS
       
1
  21/15 AND 22/16 DATD 29 JULY 1970     00011477  
 
               
 
  DECLARATION OF INTERESTS LICENCE NO. P120 NORTH SEA
       
2
  AREA DATED 12 APRIL 1973
    00011394  
 
               
 
  ILLUSTRATIVE AGREEMENT RE: AMENDED DECLARATION OF
       
 
  INTERESTS LICENCE NO. P.120 NORTH SEA AREA DATED 30
       
3
  APRIL 1973
    00011395  
 
               
4
  DEED OF ASSIGNMENT OF LICENCE DATED 18 SEPTEMBER 1979
    00011404  
 
               
 
  DEED OF ASSIGNMENT OF P.120 CARRIED INTEREST DATED 2
       
5
  NOVEMBER 1979
    00013422  
 
               
 
  DEED OF ASSIGNMENT OF INTEREST IN TRACT SURROUNDING
       
6
  WELL 21/15A-3 DATED 7 JULY 1985
    00011559  
 
               
7
  DEED OF ASSIGNMENT OF LICENCE DATED 8 JULY 1985
    00011412  
 
               
8
  DEED OF ASSIGNMENT OF LICENCE DATED 9 DECEMBER 1986
    00011417  
 
               
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE
       
9
  NO P.120 DATED 14 AUGUST 1990
    00011423  
 
               
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE
       
10
  P.120 DATED 1 DECEMBER 1993
    00011425  
 
               
 
  DEED OF LICENCE ASSIGNMENT OF UK PETROLEUM PRODUCTION
       
11
  LICENCE P.120 DATED 11 FEBRUARY 1993
    00011427  
 
               
12
  DEED OF LICENCE ASSIGNMENT DATED 18 AUGUST 1993
    00011431  
 
               
13
  DEED OF LICENCE ASSIGNMENT DATED 14 FEBRUARY 1994
    00011435  
 
               
14
  DEED OF INTEREST ASSIGNMENT DATED 29 JUNE 1994
    00011438  
 
               
15
  DEED OF LICENCE ASSIGNMENT DATED 9 DECEMBER 1994
    00011440  
 
               
16
  LICENCE P120 DEED OF ASSIGNMENT DATED 18 JANUARY 1996
    00011486  
 
               
 
  DEED OF LICENCE ASSIGNMENT OF UK PETROLEUM PRODUCTION
       
17
  LICENCE P.120 DATED 28 FEBRUARY 1996
    00011449  
 
               
 
  DEED OF LICENCE ASSIGNMENT OF UK PETROLEUM PRODUCTION
       
18
  LICENCE P.120 DATED 14 MARCH 1997
    00011459  
 
               
 
  UK PETROLEUM PRODUCTION LICENCE P.120 DEED OF
       
 
  RECITIFICATION OF DEED OF LICENCE ASSIGNMENT DATED 18
       
19
  MAY 1998
    00011463  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
20
  PRODUCTION LICENCE NO. P.120 DATED 19 JUNE 1998
    00011510  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
21
  PRODUCTION LICENCE NO. P.120 DATED 20 DECEMBER 1999
    00011515  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
22
  PRODUCTION LICENCE NO. P.120 DATED 20 DECEMBER 1999
    00011470  
 
               
 
  DEED OF ASSIGNMENT IN RESPECT OF UK PETROLEUM
       
23
  PRODUCTION LICENCE P.120 DATED 18 MAY 2000
    00011472  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
24
  PRODUCTION LICENCE P.120 DATED 29 JULY 2000
    00011473  
 
               
 
  DEED OF ASSIGNMENT IN RESPECT OF UK PETROLEUM
       
25
  PRODUCTION LICENCE P.120 DATED 12 OCTOBER 2000
    00011476  
 
               
 
  EXECUTION DEED RE: UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.120 (29 JULY 1970), AND
       
 
  OPERATING AGREEMENT FOR UNITED KINGDOM PRODUCTION
       
 
  LICENCE P.120 RELATING TO BLOCKS 21/15A AND 22/16A (3
       
26
  MAY 1973) DATED 17 MARCH 2004
    00011570  
 
               
 
  TRUST DEED IN RESPECT OF UK PETROLEUM PRODUCTION
       
27
  LICENCE P.120 DATED 1 DECEMBER 2005
    00018149  
 
               
 
  EXECUTION DEED RE: UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.120 (29 JULY 1970), AND
       
 
  OPERATING AGREEMENT AS AMENDED IN SO FAR AS IT
       
 
  APPLIES AS A SEPARATE CONTRACT TO LICENCE P.120
       
 
  (BLOCK 22/16A) (DATED 3 MAY 1973) DATED 12 DECEMBER
       
28
    2004       00013517  
 
               
 
  DEED OF ASSIGNMENT IN RESPECT OF UK PETROLEUM
       
29
  PRODUCTION LICENCE P.120 DATE 1 DECEMBER 2005
    00018150  
 
               
 
  MISCELLANEOUS        
1
  STAMPDUTY AGREEMENT DATED 29 JUNE 1994
    00013444  
 
               
2
  POWER OF ATTORNEY DATED 21 FEBRUARY 1997
    00013454  
 
               
3
  DEED OF INTEREST ASSIGNMENT DATED 14 MARCH 1997
    00013459  
 
               
4
  DEED OF INTEREST ASSIGNMENT DATED 14 MARCH 1997
    00013460  
 
               
 
  NOVATION OF JOINT WELL AGREEMENT RELATING TO BLOCK
       
5
  22/16B AND 22/16A DATED 14 MARCH 1997     00011457  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT WELL AGREEMENT
       
 
  RELATING TO BLOCK 22/16B (LICENCE P662) AND BLOCK
       
6
  22/16A (LICENCE P120) DATED 7 MAY 1997     00011501  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT WELL AGREEMENT
       
 
  RELATING TO BLOCK 22/16B (LICENCE P662) AND BLOCK
       
7
  22/16A (LICENCE P120) DATED 9 APRIL 1998     00011504  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JWA DATED 19 JUNE
       
8
    1998       00011466  
 
               
9
  ASSIGNMENT OF INTEREST DATED 19 JUNE 1998
    00013466  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JWA DATED 29 JULY
       
10
    1998       00011514  
 
               
 
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME FROM
       
 
  PETROBRAS TO ENTERPRISE OIL UK DATED 10 SEPTEMBER
       
11
    2001       00013481  
 
               
 
  INTEREST ASSIGNMENT IN RESPECT OF UK PETROLEUM
       
 
  PRODUCTION LICENCES P.219 (BLOCK 16/13A), P.120
       
 
  (BLOCK 22/16A) AND P.111 (BLOCK 30/3A UPPER - ABOVE
       
 
  THE TOPOF THE DANIAN/EKOFISK LAYER) DATED 17 MARCH
       
12
    2004       00011566  
 
               
 
  OPERATING AGREEMENTS        
 
  OPERATING AGREEMENT DATED 3 MAY 1973 - EFFECTIVE 8
       
1
  JUNE 1970
    00011396  
 
               
 
  SUPPLEMENTAL AGREEMENT AMENDING P120 OPERATING
       
2
  AGREEMENT DATED 18 SEPTEMBER 1979
    00011402  
 
               
 
  DEED OF COVENANT RELATING TO P120 OPERATING AGREEMENT
       
3
  DATED 18 SEPTEMBER 1979
    00011403  
 
               
 
  OPERATING AGREEMENT - AMI AMENDMENT DATED 8 OCTOBER
       
4
    1980       00013423  
 
               
 
  FARM-OUT AGREEMENT (BLOCK 22/15A) DATED 21 SEPTEMBER
       
5
    1981       00011558  
 
               
 
  SUPPLEMENTAL AGREEMENT AMENDMENT TO OPERATING
       
6
  AGREEMENT DATED 30 APRIL 1984
    00011408  
 
               
 
  SUPPLEMENTAL JOINT OPERATING AGREEMENT UK PETROLEUM
       
7
  PRODUCTION LICENCE P.120 DATED 1 JUNE 1984
    00011409  
 
               
 
  SUPPLEMENTAL JOINT OPERATING AGREEMENT UK PETROLEUM
       
8
  PRODUCTION LICENCE P.120 DATED 7 JULY 1985
    00013427  
 
               
 
  SUPPLEMENTAL JOINT OPERATING AGREEMENT LICENCE P.120
       
9
  DATED 8 JULY 1985
    00011413  
 
               
 
  SUPPLEMENTAL AGREEMENT TO P.120 JOINT OPERATING
       
 
  AGREEMENT (BLOCKS 21/15A AND 22/16A) DATED 9 DECEMBER
       
10
    1986       00011418  
 
               
 
  AGREEMENT SUPPLEMENTAL TO THE OPERATING AGREEMENT FOR
       
 
  LICENCE P120 (BLOCKS 21/15A AND 22/16A) DATED 14
       
11
  AUGUST 1990
    00011424  
 
               
 
  NOVATION AND SUPPLEMENTAL AGREEMENT TO THE OPERATING
       
 
  AGREEMENT FOR LICENCE P120 (BLOCKS 21/15A AND 22/16A)
       
12
  DATED 1 DECEMBER 1992
    00011426  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF THE OPERATING
       
 
  AGREEMENT FOR LICENCE P.120 ( BLOCKS 21/15A AND
       
13
  22/16A) DATED 11 FEBRUARY 1993     00011428  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF OPERATING AGREEMENT
       
 
  RELATING TO UK PRODUCTION LICENCE NO P.120 BLOCKS
       
14
  21/15A AND 22/16A DATED 18 AUGUST 1993     00011432  
 
               
 
  LICENCE P120 NOVATION AGREEMENT IN RESPECT OF
       
 
  OPERATING AGREEMENT RELATING TO BLOCKS 21/15A AND
       
15
  22/16A (FIRST TRANSFER) DATED 14 FEBRUARY 1994     00011436  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF OPERATING AGREEMENT
       
 
  RELATING TO UK PRODUCTION LICENCE NO P.120 BLOCKS
       
16
  21/15A AND 22/16A DATED 29 JUNE 1994     00011439  
 
               
 
  FARM-IN AGREEMENT BETWEEN KERR-McGEE OIL (UK) PLC AND
       
17
  ENTERPRISE OIL PLC DATED 29 JUNE 1994
    00011437  
 
               
 
  JOA NOVATION AGREEMENT IN RESPECT OF OPERATING
       
 
  AGREEMENT BETWEEN KERR-McGEE OIL AND ENTERPRISE DATED
       
18
  29 JUNE 1994     00011485  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF THE OPERATING
       
 
  AGREEMENT FOR LICENCE P.120 (BLOCK 21/15A) DATED 9
       
19
  DECEMBER 1994
    00011562  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF THE OPERATING
       
 
  AGREEMENT FOR LICENCE P.120 (BLOCK 21/15A) DATED 9
       
20
  DECEMBER 1994
    00011441  
 
               
21
  NOVATION AGREEMENT DATED 9 JUNE 1995
    00011443  
 
               
 
  LICENCE P120 NOVATION AGREEMENT RELATING TO BLOCKS
       
22
  21/15A AND 22/16A DATED 18 JANUARY 1996     00011446  
 
               
23
  NOVATION TO JOA DATED 18 JANUARY 1996
    00011488  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF INTER ALIA OPERATING
       
 
  AGREEMENT RELATING TO BLOCKS 21/15A AND 22/16A DATED
       
24
  28 FEBRUARY 1996     00011450  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOA RELATIG TO BLOCK
       
25
  21/15A DATED 31 OCTOBER 1996     00011453  
 
               
26
  NOVATION AGREEMENT DATED 8 NOVEMBER 1996
    00011455  
 
               
 
  LICENCE P.120 NOVATION AGREEMENT IN RESPECT OF JOINT
       
 
  OPERATING AGREEMENT RELATING TO BLOCK 22/16A DATED 14
       
27
  MARCH 1997
    00011499  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT WELL AGREEMENT
       
 
  RELATING TO BLOCK 22/16B (LICENCE P662) AND BLOCK
       
28
  22/16A (LICENCE P120) DATED 7 MAY 1997     00011460  
 
               
 
  LICENCE P120 JOA AMENDMENT TO ACCOUNTING PROCEDURES
       
29
  DATED 19 JUNE 1997
    00011461  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOA RELATING TO
       
30
  BLOCKS 21/15A AND 22/16A DATED 18 MAY 1998
    00013464  
 
               
31
  JOA NOVATION AGREEMENT DATED 19 JUNE 1998
    00011511  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOA FOR UNITED
       
 
  KINGDOM PETROLEUM PRODUCTION LICENCE NO. P.120 BLOCKS
       
32
  21/15A AND 22/16A DATED 20 DECEMBER 1999     00011516  
 
               
 
  NOVATION AND AMENDMENT OF JOA RELTAING TO UK
       
 
  PETROLEUM PRODUCTION LICENCE P.120 (BLOCKS 21/15A AND
       
33
  22/16A) DATED 18 MAY 2000     00011518  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOA DATED 20 JULY
       
34
    2000       00011520  
 
               
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT
       
35
  DATED 12 OCTOBER 2000
    00011522  
 
               
 
  TRANSFER OF OPERATORSHIPAGREEMENT IN RELATING TO
       
36
  LICENCE P.120 BLOCK 22/16A DATED 17 MARCH 2004
    00012082  
 
               
 
  EXECUTION DEED RE: LICENCE P.120 (29 JULY 1970) AND
       
 
  OPERATING AGREEMENT IN RELATING TO LICENCE P.120
       
 
  BLOCK 22/16A AND 21/15A (DATED 3 MAY 1973) DATED 17
       
37
  MARCH 2004
    00011570  
 
               
 
  EXECUTION DEED RE: UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.120 (29 JULY 1970), AND
       
 
  OPERATING AGREEMENT ASAMENDED IN SO FAR AS IT APPLIES
       
 
  AS A SEPARATE CONTRACT TO LICENCE P.120 (BLOCK
       
38
  22/16A) (3 MAY 1973) DATED 17 MARCH 2004     00015095  
 
               
 
  EXECUTION DEED RE: LICENCE P.120 (29 JULY 1970) AND
       
 
  OPERATING AGREEMENT AS AMENDED IN SO FAR AS IT
       
 
  APPLIES AS A SEPARATE CONTRACT TO LICENCE P.120
       
39
  (BLOCK 22/16A) (DATED 3 MAY 1973) DATED 17 MARCH 2004
    00015095  
 
               
 
  EXECUTION DEED RE: LICENCE P.120 (29 JULY 1070) AND
       
 
  OPERATING AGREEMENT AS SO FAR AS IT APPLIES AS A
       
 
  SEPARATE CONTRACT TO LICENCE P.120 (BLOCK 22/16A)
       
40
  (DATED 3 MAY 1973) DATED 12 NOVEMBER 2004
    00013517  
 
               
 
  AMENDMENT AGREEMENT IN RESPECT OF OPERATING AGREEMENT
       
 
  FOR LICENCE P.120 (BLOCKS 21/15A AND 22/16A) DATED 1
       
41
  DECEMBER 2005
    00018148  
 
               
 
  SIDE AGREEMENT TO NOVATION AGREEMENT IN RESPECT OF
       
42
  JOA RELATING TO BLOCK 22/16A, DATED 14 MARCH 1997
    00013458  
 
               
 
  SIDE AGREEMENT TO NOVATION AGREEMENT IN RESPECT OF
       
43
  JOA DATED 14 MARCH 1997
    00013458  
 
               
 
  BRIDGING AGREEMENT BETWEEN BRITOILPL, BP, ORYX,
       
 
  BRASOIL, ENTERPRISE, KERR MCGEE IN RESPECT OF UK
       
 
  PETROLEUM PRODUCTION LICENCE P.120 (BLOCK 22/16A)
       
44
  DATED 27 OCTOBER 1993
    00011480  
 
               
 
  LICENCE P120 NOVATION AGREEMENT IN RESPECT OF
       
 
  BRIDGING AGREEMENT IN RESPECT OF UK PETROLEUM
       
 
  PRODUCTION LICENCE P.120 (BLOCK 22/16A) DATED 18
       
45
  JANUARY 1996
    0011491  
 
               
B
  MONTROSE/ABROATH FIELD        
 
               
 
  LICENCES P.019, P.020, P.291 & P.292        
 
  BLOCKS 22/17, 22/18 & 22/19        
 
  LICENCE        
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN
       
 
  BLOCKS 20/27, 20/28, 20/29, 22/17, 22/22, 22/23,
       
1
  27/2, 27/3, 27/4, 27/8 P.019 DATED 17 SEPTEMBER 1964     00006647  
 
               
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLUEM IN
       
 
  BLOCKS 22/18, 27/9, 37/5 P.020 DATED 17 SEPTEMBER
       
2
    1964       00006648  
 
               
 
  SUPPLEMENTAL DEED TO LICENCE P.020 DATED 17 AUGUST
       
3
    1970       00006649  
 
               
 
  LICENCE P.019 SCHEDULE OF RETAINED AREAS FROM 18
       
4
  SEPTEMBER 1970 DATED 28 & 29 SEPTEMBER 1970
    00009386  
 
               
 
  LICENCE P.020 SCHEDULE OF RETAINED AREAS FROM 18
       
5
  SEPTEMBER 1970 DATED 28 & 29 SEPTMBER 1970
    00009389  
 
               
 
  LETTER FROM AMOCO U.K PETROLEUM LIMITED GIVING TWO
       
 
  YEARS NOTICE OF (ADDITIONAL) SURRENDER OF PART OF
       
 
  LICENCED AREA OF PRODUCTION LICENCES P.017, P.019 &
       
6
  P.020 DATED 17 SEPTEMBER 1971
    00009387  
 
               
 
  LICENCE P.019 SCHEDLUE OF RETAINED AREA FROM 4 MAY
       
7
  1978 DATED 4 MAY 1978     00009388  
 
               
 
  LICENCE P.020 SCHEDULE OF RETAINED AREA FROM 4 MAY
       
8
  1978 DATED 4 MAY 1978     00009390  
 
               
9
  SURRENDER OF PART P.019 DATED 4 MAY 1978
    00006650  
 
               
10
  SURRENDER PART P.020 DATED 4 MAY 1978
    00006651  
 
               
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN
       
 
  BLOCKS 22/22A, 22/23A, 22/17 LICENCE P.291 DATED 4
       
11
  MAY 1978
    00006652  
 
               
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN
       
12
  BLOCK 22/18 LICENCE P.292 DATED 4 MAY 1978
    00006653  
 
               
 
  LETTER FROM DEPARTMENT OF ENERGY REGARDING P.019
       
13
  DATED 22 JUNE 1988
    00006654  
 
               
 
  LETTER FROM DEPARTMENT OF ENERGY REGARDING P.020
       
14
  DATED 22 JUNE 1988
    00006655  
 
               
 
  DEED OF ASSIGNMENT OF LICENCE P.020 DATED 31 OCTOBER
       
15
    1989       00006947  
 
               
 
  LICENCE ASSIGNMENT REGARDING LICENCE P.019 DATED 20
       
16
  DECEMBER 1990
    00006656  
 
               
 
  LICENCE ASSIGNMENT REGARDING LICENCE P.020 DATED 20
       
17
  DECEMBER 1990
    00006657  
 
               
 
  LICENCE ASSIGNMENT REGARDING LICENCE P.291 DATED 20
       
18
  DECEMBER 1990
    00006658  
 
               
 
  LICENCE ASSIGNMENT REGARDING LICENCE P.292 DATED 20
       
19
  DECEMBER 1990
    00006659  
 
               
 
  DETERMINATION OF AN AREA TO BE AN OIL FIELD NO. 192
       
20
  CARNOUSTIE DATED 4 FEBRUARY 1994
    00009391  
 
               
 
  DETERMINATION OF OIL FIELD NO. 224 ARKWRIGHT DATED 22
       
21
  AUGUST 1997
    00006949  
 
               
 
  LETTER FROM ENTERPRISE OIL PLC TO BPAMOCO
       
 
  EXPLORATION (FORTIES) LIMITED AMENDMENT TO EXCHANGE
       
22
  AGREEMENT (18 MAY 2000) DATED 23 AUGUST 2000
    00009393  
 
               
 
  DEED OF ASSIGNMENT REGARDING LICENCE P.019 DATED 12
       
23
  OCTOBER 2000
    00006660  
 
               
 
  DEED OF ASSIGNMENT REGARDING LICENCE P.020 DATED 12
       
24
  OCTOBER 2000
    00006661  
 
               
 
  DEED OF ASSIGNMENT REGARDING LICENCE P.291 DATED 12
       
25
  OCTOBER 2000
    00006662  
 
               
 
  DEED OF ASSIGNMENT REGARDING LICENCE P.292 DATED 12
       
26
  OCTOBER 2000
    00006663  
 
               
 
  TRUST DEED RE: UK PETROLEUM PRODUCTION LICENCE NO'S
       
27
  P.019, P.020, P.291, P.292 DATED 12 OCTOBER 2000
    00006664  
 
               
 
  FARM IN AGREEMENT IN RESPECT OF CAYLEY EXPLORATION
       
28
  AREA DATED 22 APRIL 2002
    00008946  
 
               
 
  DEED OF WAIVER GRANTED BY AMERADA HESS LIMITED DATED
       
29
  28 JULY 2002     00009396  
 
               
 
  TRUST DEED RELATING TO U.K PETROLEUM PRODUCTION
       
 
  LICENCES NO. P.019, P.020, P.291, P.292 INCORPORATING
       
 
  TERMINATION OF THE TRUST DEED (12 OCTOBER 2000) DATED
       
30
  13 SEPTEMBER 2002     00009395  
 
               
31
  TRUST DEED DATED 20 MAY 2003
    00009408  
 
               
33
  DEED OF TERMINATION OF TRUST DEED DATED 20 MAY 2003
    00009406  
 
               
 
  DEED OF GUARANTEE AND INDEMNITY BY PALADIN, AMOCO
       
 
  (U.K) EXPLORATION COMPANY, AMOCO U.K PETROLEUM
       
 
  LIMITED AND BPAMOCO EXPLORATION (FORTIES) LIMITED -
       
 
  IN RESPECT OF AGREEMENT FOR SALE AND PURCHASE OF
       
 
  CERTAIN INTERESTS IN UNITED KINGDOM CONTINENTAL SHELF
       
34
  PE
    00006579  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
35
  PRODUCTION LICENCE P.291 DATED 20 MAY 2003
    00009402  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
36
  PRODUCTION LICENCE P.020 DATED 20 MAY 2003
    00009401  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
37
  PRODUCTION LICENCE P.019 DATED 20 MAY 2003
    00009400  
 
               
38
  AMERADA TRUST DEED DATED 20 MAY 2003
    00008817  
 
               
39
  AMOCO TRUST DEED DATED 20 MAY 2003
    00008818  
 
               
 
  TRUST DEED RELATING TO U.K. PETROLEUM PRODUCTION
       
 
  LICENCES NOS. P.019, P.020, P.291 AND P.292 DATED 20
       
40
  MAY 2003
    00009407  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
41
  PRODUCTION LICENCE P.292 DATED 20 MAY 2003
    00009403  
 
               
 
  TRUST DEED RELATING TO THE MONTROSE, ARBROATH AND
       
 
  ARKWRIGHT FIELDS AND THE CAYLEY EXPLORATION AREA
       
42
  DATED 18 DECEMBER 2003
    00010722  
 
               
 
  EXECUTION DEED RE:LICENCE P.019 (18 SEPTEMBER 1964),
       
 
  P.020 (18 SEPTEMBER 1964), P.291 (4 MAY 1978), P.292
       
 
  (4 MAY 1978), MONTROSE FIELD LIFTING AGRMT. (10        
 
  AUGUST 1987), ARBROATH, MONTROSE/ARKWRIGHT OPERATING
       
43
  AGRMT. (10 JANUARY 1990), ARBROATH FIELD LIFTING
    00010967  
 
               
 
  PETROLEUM ACT 1998: APPROVAL OF LICENCE ASSIGNMENT
       
44
  DATED 27 JANUARY 2004
    00010978  
 
               
 
  NOVATION DEED IN REPSECT OF AFFECTED PETROLEUM
       
 
  AGREEMENTS FOR LICENCE NOS. P.019, P.020, P.291,
       
45
  P.292 DATED 9 FEBRUARY 2004
    00011094  
 
               
 
  NOVATION DEED IN RESPECT OF AFFECTED PETROLEUM
       
 
  AGREEMENTS FOR LICENCE P.1112 (BLOCKS 22/12B AND
       
 
  22/16B) AND LICENCE P.1115 (BLOCKS 22/24C AND 22/25C)        
46
  DATED 9 FEBRUARY 2004
    00011097  
 
               
 
  NOVATION DEED IN RESPECT OF AFFECTED PETROLEUM
       
 
  AGREEMENTS FOR LICENCE NOS. P.019, P.020, P.291,
       
47
  P.292 DATED 9 FEBRUARY 2004
    00011098  
 
               
 
  DEED OF ASSIGNMENT OF SEAWARD PRODUCTION LICENCE NO.
       
 
  P.1112 (BLOCKS 22/12B AND 22/16B) DATED 9 FEBRUARY
       
48
    2004       00011102  
 
               
 
  DEED OF ASSIGNMENT OF SEAWARD PRODUCTION LICENCE NO.
       
 
  P.1115 (BLOCKS 22/24C AND 22/25C) DATED 9 FEBRUARY
       
49
    2004       00011103  
 
               
 
  BRECHIN FIELD - OPERATOR APPROVAL DATED 26 NOVEMBER
       
50
    2004       00015181  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 078 ARBROATH ENCL:
       
51
  ORIGINAL P.292 DATED 6 APRIL 2005
    00017177  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 400 WOOD DATED 6 APRIL
       
52
    2005       00017178  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 078 ARBROATH ENCL:
       
53
  ORIGINAL P.019 DATED 6 APRIL 2005
    00017180  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 078 ARBROATH ENCL:
       
54
  ORIGINAL P.020 DATED 6 APRIL 2005
    00017179  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 078 ARBROATH ENCL
       
55
  ORIGINAL P.291 DATED 6 APRIL 2005
    00017181  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 078 ARBROATH ENCL
       
56
  ORIGINAL P.019 DATED 6 APRIL 2005
       
 
               
 
  MISCELLANEOUS        
 
  DEVELOPMENT PROGRAMME FOR NORTHERN MONTROSE FIELD
       
1
  ANNEX B DATED 31 APRIL 1978
    00006748  
 
               
 
  LETTER FROM DEPARTMENT OF ENERGY TO BRITISH GAS
       
2
  CORPORATION DATED 4 MAY 1978
    00006749  
 
               
3
  PARTICIPATION AGREEMENT DATED 4 MAY 1978
    00006750  
 
               
 
  AGREEMENT FOR RIG MAINTENANCE AND OPERATIONS -
       
4
  MONTROSE ALPHA DATED 1 DECEMBER 1979
    00006751  
 
               
 
  FORTIES TELECOMMUNICATIONS AGREEMENT DATED 16 JULY
       
5
    1986       00006752  
 
               
 
  INTEREST ASSIGNMENT RELATING TO BLOCK 22/18 (NOT
       
6
  INCLUDING MONTROSE / ARBROATH) DATED 3 JANUARY 1992
    00006753  
 
               
7
  STAMPDUTY AGREEMENT DATED 3 JANUARY 1992
    00006754  
 
               
 
  DEED OF INTEREST ASSIGNMENT UK PETROLEUM PRODUCTION
       
 
  LICENCE P.292 BLOCK 22/18 (PART) DATED 28 FEBRUARY
       
8
    1997       00006755  
 
               
 
  DEED OF INTEREST ASSIGNMENT U.K PETROLEUM PRODUCTION
       
 
  LICENCE P.020 BLOCK 22/18 (PART ) DATED 28 FEBRUARY
       
9
    1997       00006756  
 
               
 
  STAMPDUTY AGREEMENT IN RESPEACT OF OF EXCHANGE
       
 
  AGREEMENT IN RELATION TO LICENCES P.096, P.103,
       
 
  P.312, P.120, P.420, P.291, P.292, AND P.020 DATED 18
       
10
  MAY 2000
    00006757  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST RELATING TO
       
11
  ENTERPRISE TRANSFERRED INTEREST DATED 12 OCTOBER 2000
    00006758  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST RELATING TO BP
       
12
  TRANSFERRED INTEREST DATED 12 OCTOBER 2000
    00006759  
 
               
 
  DEED OF ASSIGNMENT OF PERCENTAGE INTEREST RELATING TO
       
13
  CAYLEY TRANSFERRED INTEREST DATED 13 SEPTEMBER 2002
    00009397  
 
               
 
  AGREEMENT FOR THE PROVISION OF PRE-OPERATORSHIP
       
 
  SERVICES BETWEEN PALADIN AND HELIX RDS LIMITED DATED
       
14
  10 DECEMBER 2002     00006585  
 
               
 
  AGREEMENT FOR THE PROVISION OF PRE-OPERATORSHIP
       
 
  SERVICES BETWEEN PALADIN AND PGS PRODUCTION LIMITED
       
15
  DATED 10 DECEMBER 2002
    00006586  
 
               
 
  STAMPDUTY AGREEMENT BETWEEN AMERADA AND PALADIN
       
16
  DATED 11 DECEMEBR 2002
    00006576  
 
               
 
  STAMPDUTY AGREEMENT BETWEEN AMOCO (U.K) EXPLORATION
       
 
  COMPANY, AMOCO U.K. PETROLEUM LIMITED, BPAMOCO
       
 
  EXPLORATOIN (FORTIES) LMIITED AND PALADIN EXPRO
       
17
  LIMITED DATED 11 DECEMBER 2002
    00006580  
 
               
 
  NOVATION OF SPACE & TELECOMMUNICATIONS SERVICES
       
18
  AGREEMENT (15 AUGUST 1997) DATED 20 MAY 2003
    00009437  
 
               
 
  AGREEMENT FOR SUBSURFACE AND WELL OPERATING SERVICES
       
19
  BETWEEN PALADIN AND HELIX DATED 20 MAY 2003
    00010323  
 
               
 
  WORKING INTEREST ASSIGNMENT BETWEEN BPAMOCO
       
 
  EXPLORATION (FORTIES) LIMITED AND PALADIN EXPRO
       
20
  LIMITED DATED 20 MAY 2003
    00009405  
 
               
 
  WORKING INTEREST ASSIGNMENT BETWEEN AMOCO (U.K)
       
 
  EXPLORATION COMPANY, AMOCO UK PETROLEUM LIMITED AND
       
 
  PALADIN EXPRO LIMITED DATED 20 MAY 2003 DATED 20 MAY
       
21
    2003       00009404  
 
               
 
  WORKING INTEREST ASSIGNMENT BETWEEN AMOCO (U.K)
       
 
  EXPLORATION COMPANY, AMOCO UK PETROLEUM LIMITED AND
       
 
  PALADIN EXPRO LIMITED DATED 20 MAY 2003 DATED 20 MAY
       
22
    2003       00008819  
 
               
 
  WORKING INTEREST ASSIGNMENT BETWEEN BPAMOCO
       
 
  EXPLORATION (FORTIES) LIMITED AND PALADIN EXPRO
       
23
  LIMITED DATED 20 MAY 2003
    00008820  
 
               
24
  WORKING INTEREST ASSIGNMENT DATED 20 MAY 2003
    00008821  
 
               
 
  PALADIN EXPRO LIMITED AND HELIX RDS LIMITED AGREEMENT
       
 
  FOR SUBSURFACE AND WELL OPERATIONS SERVICES CONTRACT
       
25
  (20 MAY 2003) AMENDMENT NO. 1 DATED 1 OCTOBER 2003     00010991  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST IN RESPECT OF
       
 
  LICENCE NO. P.1112 (BLOCKS 22/12B & 22/16B) AND
       
26
  P.1115 (BLOCKS 22/24C & 22/25C) DATED 9 FEBRUARY 2004
    00011104  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST IN RESPECT OF BLOCK
       
 
  22/18A NON FIELD AREA AND BLOCKS 22/17, 22/22A AND        
 
  22/23A NON FIELD ARES UNDER LICENCE NOS. P.019,        
27
  P.020, P.291, P.292 DATED 9 FEBRUARY 2004
    00011105  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST IN RESPECT OF
       
 
  LICENCE P.291 (BLOCK 22/17S) CAYLEY EXPLORATION AREA
       
28
  DATED 9 FEBRUARY 2004
    00011106  
 
               
 
  PETROFAC AGREEMENT FOR OPERATING SERVICES DATED 13
       
29
  JULY 2004
    00015098  
 
               
 
  HELIX RDS AGREEMENT FOR SUBSURFACE AND WELL
       
30
  OPERATIONS SERVICES DATED 3 AUGUST 2004
    00015097  
 
               
 
  PALADIN EXPRO LIMITED AND HELIX RDS LIMITED AGREEMENT
       
 
  FOR SUBSURFACE AND WELL OPERATIONS SERVICES (20 MAY
       
31
  2003) AMENDMENT NO. 7 DATED 1 OCTOBER 2004     00015096  
 
               
 
  PALADIN EXPRO LIMITED AND HELIX RDS LIMITED AGREEMENT
       
 
  FOR SUBSURFACE AND WELL OPERATIONS SERVICES (20 MAY
       
32
  2003) AMENDMENT NO. 8 DATED 1 JANUARY 2005     00015617  
 
               
 
  OPERATING AGREEMENTS        
 
  GAS COUNCIL - AMOCO GROUPOPERATING AGREEMENT
       
1
  EFFECTIVE 1 MAY 1965 - INCOMPLETE
    00006697  
 
               
2
  MONTROSE OPERATING AGREEMENT DATED 4 MAY 1978
    00006698  
 
               
 
  LETTER FROM ENTERPRISE OIL TO AMOCO UK PETROLEUM
       
3
  LIMITED DATED 26 APRIL 1984
    00006699  
 
               
 
  NOVATION OF DOCUMENTS RELATING TO LICENCE NO. P.019 &
       
4
  P.020 DATED 7 NOVEMBER 1989
    00006948  
 
               
 
  ARBROATH AND MONTROSE OPERATING AGREEMENT DATED 10
       
5
  JANUARY 1990
    00006700  
 
               
 
  NOVATION AGREEMENT MONTROSE/ARBROATH FIELDS
       
 
  AGREEMENTS LICENCE P.019( PART BLOCK 22/17) LICENCE
       
 
  P.020 (PART BLOCK 22/18) LICENCE P.291 (PART BLOCK
       
 
  22/17 AND BLOCKS 22/22A & 22/23A) AND LICENCE P.292        
6
  (PART BLOCK 22/18) DATED 20 DECEMBER 1990
    00006701  
 
               
 
  NOVATION OF ARBROATH AND MONTROSE OPERATING AGREEMENT
       
7
  DATED 3 JANUARY 1992
    00006702  
 
               
 
  LETER AGREEMENT RE: ARKWRIGHT AND CARNOUSTIE FIELDS -
       
 
  APPLICATION OF ARBROATH AND MONTROSE OPERATING
       
8
  AGREEMENTS DATED 28 MARCH 1995
    00006703  
 
               
 
  NOVATION AGREEMENT RELATING TO P.020 BLOCK 22/18
       
 
  (PART) AND P.292 BLOCK 22.18 (PART) DATED 28 FEBRUARY
       
9
    1997       00006704  
 
               
 
  NOVATION AND AMENDMENT OF THE ARBROATH AND MONTROSE
       
 
  OPERATING AGREEMENT INCORPORATING TERMINATION OF THE
       
 
  GAS COUNCIL - AMOCO GROUPOPERATING AGREEMENT
       
 
  RELATING TO LICENCES P.019, P.020, P.291, P.292 DATED
       
10
  12 OCTOBER 2000     00006705  
 
               
 
  NOVATION AND AMENDMENT OF THE ARBROATH, MONTROSE AND
       
 
  ARKWIRGHT OPERATING AGREEMENT (DATED 10 JANUARY 1990)
       
 
  INCORPORATING RECTIFICATION OF THE NOVATION AND
       
 
  AMENDMENT OF THE ARBROATH AND MONTROSE OPERATING
       
11
  AGREEMENT (DATED 12 OCTOBER 2000) DATED 13 SEPTEMBE
    00009666  
 
               
12
  OPERATORSHIPLETTER DATED 11 DECEMBER 2002
    00006581  
 
               
 
  AGREEMENT FOR OPERATING SERVICES BETWEEN PALADIN &
       
13
  PETROFAC DATED 19 MAY 2003
    00010322  
 
               
 
  NOVATION OF ARBROATH, MONTROSE AND ARKWRIGHT
       
 
  OPERATING AGREEMENT (DATED 10 JANUARY 1990) DATED 20
       
14
  MAY 2003
    00009409  
 
               
 
  NOVATION OF FARM-IN AGREEMENT IN RESPECT OF THE
       
 
  CAYLEY EXPLORATION AREA & OTHER EXPLORATION ACERAGE
       
 
  RELATING TO UK PRODUCTION LICENCES P.019, P.020,
       
15
  P.291, P.292 (22 APRIL 2002) DATED 20 MAY 2003
    00009439  
 
               
 
  EXCHANGE OF INTERESTS AND TRANSFER OF OPERATORSHIP
       
 
  AGREEMENT INRESPECT OF ACREAGE AGJACENT TO THE
       
 
  MONTROSE, ARBROATH AND ARKWRIGHT FIELDS ON THE UNITED
       
16
  KINGDOM CONTINENTAL SHELF DATED 18 DECEMBER 2003
    00010714  
 
               
 
  EXECUTION DEED RE:LICENCE P.019 (18 SEPTEMBER 1964),
       
 
  P.020 (18 SEPTEMBER 1964), P.291 (4 MAY 1978), P.292
       
 
  (4 MAY 1978), MONTROSE FIELD LIFTING AGRMT. (10        
 
  AUGUST 1987), ARBROATH, MONTROSE/ARKWRIGHT OPERATING
       
17
  AGRMT. (10 JANUARY 1990), ARBROATH FIELD LIFTING
    00010967  
 
               
 
  DETERMINATIONS OF THE OPERATING COMMITTEE ESTABLISHED
       
 
  UNDER THE TERMS OF THE JOINT OPERATING AGREEMENT FOR
       
 
  LICENCE NUMBERS P.019, P.020, P.291, P.292 AS IT
       
 
  APPLIES AS A SEPARATE CONTRACT TO INTER ALIA, THE
       
18
  CAYLEY EXPLORATION AREA ("THE OPERATING COMMITTEE
    00011100  
 
               
 
  JOINT OPERATING AGREEMENT FOR UK PRODUCTION LICENCE
       
 
  P.019 (BLOCK 22/17), P.020 (BLOCK 22/18), P.291
       
 
  (BLOCKS 22/17, 22/22A & 22/23A), P.292 (BLOCK 22/18)
       
19
  INCLUDING MONTROSE DATED 9 FEBRUARY 2004
    00011095  
 
               
 
  JOINT OPERATING AGREEMENT FOR UK PRODUCTION LICENCE
       
 
  P1112 (BLOCKS 22/12B & 22/16B) AND P1115 (BLOCKS        
20
  22/24C & 22/25C) DATED 9 FEBRUARY 2004     00011096  
 
               
 
  SIDE LETTER TO JOINT OPERATING AGREEMENT DATED 9
       
21
  FEBRUARY 2004
    00011099  
 
               
 
  TRANSFER OF OPERATORSHIPAGREEMENT - CLAYEY AREA
       
22
  DATED 9 FEBRUARY 2004
    00011101  
 
               
 
  SIDE LETTER TO JOINT OPERATING AGREEMENT DATED 5
       
23
  OCTOBER 2004
    00017336  
 
               
 
  PRODUCT SALE & PURCHASE AGREEMENTS        
 
  MONTROSE RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  AMOCO (U.K) EXPLORATION COMPANY AND BPPETROLEUM
       
1
  DEVELOPMENT LIMTED DATED 11 JULY 1986
    00006733  
 
               
 
  MONTROSE RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  ENTERPRISE OIL PLC AND BPPETROLEUM DEVELOPMENT
       
2
  LIMITED- INCOMPLETE
    00006734  
 
               
 
  MONTROSE RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  TEXAS EASTERN NORTH SEA INC AND BPPETROLEUM
       
3
  DEVELOPMENT LIMITED DATED 11 JULY 1986
    00006735  
 
               
 
  MONTROSE RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  AMERADA HESS LIMITED AND BPPETROLEUM DEVELOPMENT
       
4
  LIMITED DATED 11 JULY 1986
    00006736  
 
               
 
  ARBROATH RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  AMOCO (U.K) EXPLORATION COMPANY AND BPPETROLEUM
       
5
  DEVELOPMENT LIMITED DATED 10 DECEMBER 1990
    00006737  
 
               
 
  ARBROATH RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  AMERADA HESS LIMITED AND BPPETROLEUM DEVELOPMENT
       
6
  LIMITED DATED 10 DECEMBER 1990
    00006738  
 
               
 
  ARBROATH RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  NORTH SEA INC AND BPPETROLEUM DEVELOPMENT LIMITED
       
7
  DATED 10 DECEMBER 1990
    00006739  
 
               
 
  ARBROATH RAW GAS SALE AND PURCHASE AGREEMENT BETWEEN
       
 
  ENTERPRISE OIL PLC AND BPPETROELUM DEVELOPMENT
       
8
  LIMITED DATED 10 DECEMBER 1990
    00006740  
 
               
 
  MONTROSE/ ARBROATH RAW GAS SALE AND PURCHASE
       
 
  AGREEMENT BETWEEN AMERADA HES LIMITED AND BP
       
 
  EXPLORATION OPERATING COMPANY LIMITED DATED 3
       
9
  DECEMBER 1992
    00006741  
 
               
 
  MONTROSE/ ARBROATH RAW GAS SALE AND PURCHASE
       
 
  AGREEMENT BETWEEN AMOCO (U.K) EXPLORATION COMPANY AND
       
 
  BPEXPLORATION OPERATING COMPANY LIMITED DATED 3
       
10
  DECEMBER 1992
    00006742  
 
               
 
  MONTROSE/ ARBROATH RAW GAS SALE AND PURCHASE
       
 
  AGREEMENT BETWEEN ENTERPRISE OIL PLC AND BP
       
 
  EXPLORATION OPERATING COMPANY LIMITED DATED 3
       
11
  DECEMBER 1992
    00006743  
 
               
 
  LETTER AGREEMENT RE: CARNOUSTIE FIELD - RAW GAS SALES
       
12
  DATED 31 AUGUST 1994
    00006744  
 
               
 
  LETTER AGREEMENT RE: ARKWRIGHT FIELD RAW GAS SALES
       
13
  DATED 30 OCTOBER 1995
    00009398  
 
               
 
  LETTER AGREEMENT RE: MONTROSE/ ARBROATH
       
 
  TRANSPORTATION AGREEMENT (3 DECEMBER 1992) CARNOUSTIE
       
 
  FIELD LETTER AGREEMENT (19 AUGUST 1994) ARKWRIGHT
       
 
  FIELD LETTER AGREEMENT (30 OCTOBER 1995) DATED 14
       
14
  SEPTEMBER 2000
    00006745  
 
               
 
  LETTER FROM ENTERPRISE OIL RE: AGREEMENT RELATING TO
       
 
  SAE AND PURCHASE OF GAS FROM MONTROSE - ARBROATH -
       
 
  ARKWRIGHT - CARNOUSTIE TO FORTIES DATED 31 OCTOBER
       
15
    2000       00006746  
 
               
 
  NOVATION OF TWO MONTROSE / ARBROATH RAW GAS SALE AND
       
 
  PURCHASE AGREEMENTS (3 DECEMBER 1992) DATED 20 MAY
       
16
    2003       00009432  
 
               
 
  NOVATION OF ARKWRIGHT RAW GAS SALES LETTER AGREEMENT
       
17
  (30 OCTOBER 1995) DATED 20 MAY 2003     00009433  
 
               
 
  NOVATION OF ARKWRIGHT FIELD - RAW GAS SALES LETTER
       
18
  AGREEMENT (27 OCTOBER 1995) DATED 20 MAY 2003
    00009434  
 
               
 
  NOVATION OF CARNOUSTIE FIELD - RAW GAS SALES LETTER
       
19
  AGREEMENT (31 AUGUST 1994) DATED 20 MAY 2003
    00009435  
 
               
 
  NOVATION OF AGREEMENT FOR THE SALE AND PURCHASE OF
       
 
  GAS FROM MONTROSE / ARBROATH / ARKWRIGHT / CARNOUSTIE
       
20
  TO FORTIES (23 NOVEMBER 2000) DATED 20 MAY 2003
    00009436  
 
               
 
  SALE AND PURCHASE OF GAS FROM
       
 
  MONTROSE-ARBROATH-ARKWRIGHT-CARNOUSTIE TO FORTIES
       
21
  DATED 23 NOVEMBER 2000
    00006747  
 
               
 
  FORTIES CRUDE OIL SALE AND PURCHASE CONTRACT DATED 20
       
22
  JUNE 2003
    00009475  
 
               
 
  TERM CONTRACT FOR FORTIES BLEND CRUDE OIL (1ST
       
 
  JANUARY 2005- 31 DECEMBER 2005) DATED 14 DECEMBER
       
23
    2004       00015546  
 
               
24
  BRECHIN FIELD - RAW GAS SALES DATED 5 APRIL 2005
    00015986  
 
               
 
  LETTER FROM PALADIN TO BPEXPLORATION OPERATING
       
 
  COMPANY LIMITED RE: WOOD FIELD - RAW GAS SALES DATED
       
25
  21 JUNE 2005     00016799  
 
               
 
  TRANSPORTATION & PROCESSING AGREEMENTS        
1
  MONTROSE OFFTAKE AGREEMENT DATED 4 MAY 1978
    00006706  
 
               
 
  INTERIM MONTROSE PIPELINE AND TRANSPORTATION
       
2
  AGREEMENT DATED 29 NOVEMBER 1983
    00006707  
 
               
 
  LETTER AGREEMENT RE: MONTROSE INTERIM PIPELINE AND
       
 
  TRANSPORTATION AGREEMENT AND THE ARBROATH OPTION
       
3
  AGREEMENT DATED 29 NOVEMBER 1983
    00006708  
 
               
 
  LETTER AGREEMENT RE: MONTROSE INTERIM PIPELINE AND
       
4
  TRANSPORTATION AGREEMENT DATED 29 NOVEMBER 1983
    00006709  
 
               
5
  ARBROATH OPTION AGREEMENT DATED 29 NOVEMBER 1983
    00006710  
 
               
 
  MONTROSE - FORTIES ENGINEERING SIDE AGREEMENT DATED
       
6
  23 AUGUST 1984     00006711  
 
               
 
  LETTER AGREEMENT RE: FORTIES SYSTEM - VALUE
       
7
  ADJUSTMENT PROCEEDURE DATED 20 SEPTEMBER 1985
    00006712  
 
               
 
  NOVATION OF THE INTERIM MONTROSE PIPELINE AND
       
 
  TRANSPORTATION AGREEMENT AND MONTROSE FROTIES
       
8
  ENGINEERING SERVICES AGREEMENT DATED 2 JANUARY 1986
    00006713  
 
               
 
  LETTER AGREEMENT RE: MONTROSE TRANSPORTATION
       
 
  AGREEMENT DISCLOSURE OF ANALYTICAL DATA DATED 2
       
9
  JANUARY 1986
    00006714  
 
               
10
  MONTROSE TRANSPORTATION AGREEMENT DATED 11 JULY 1986
    00006715  
 
               
 
  LETTER AGREEMENT RE: MONTROSE TRANSPORTATION AGREMENT
       
11
  DATED 11 JULY 1986
    00006716  
 
               
 
  EXECUTION DEED RE:LICENCE P.019 (18 SEPTEMBER 1964),
       
 
  P.020 (18 SEPTEMBER 1964), P.291 (4 MAY 1978), P.292
       
 
  (4 MAY 1978), MONTROSE FIELD LIFTING AGRMT. (10        
 
  AUGUST 1987), ARBROATH, MONTROSE/ARKWRIGHT OPERATING
       
12
  AGRMT. (10 JANUARY 1990), ARBROATH FIELD LIFTING
    00010967  
 
               
 
  LETTER AGREEMENT RE: MONTROSE TRANSPORTATION
       
 
  AGREEMENT AND ARBROATH OPTIONAGREEMENT DATED 11 JULY
       
13
    1986       00006717  
 
               
14
  MONTROSE FIELD LIFTING AGREEMENT DATED 10 AUGUST 1987
    00006718  
 
               
 
  NOVATION OF ARBROATH OPTION AGREEMENT DATED 27
       
15
  OCTOBER 1987
    00006719  
 
               
 
  AMENDMENT TO THE MONTROSE TRANSPORTATION AGREEMENT
       
16
  DATED 7 MARCH 1990
    00006951  
 
               
 
  AMENDMENT TO THE MONTROSE LIFTING AGREEMENT DATED 1
       
17
  JUNE 1990
    00006721  
 
               
 
  LETTER AGREEMENT RE: MONTROSE TRANSPORTATION
       
 
  AGREEMENT AND THE ARBROATH OPTION AGREEMENT DATED 1
       
18
  JUNE 1990
    00006722  
 
               
 
  ARBROATH TRANSPORTATION AGREEMENT DATED 10 DECEMBER
       
19
    1990       00006723  
 
               
20
  ARBROATH FIELD LIFTING AGREEMENT DATED 30 AUGUST 1991
    00006724  
 
               
 
  FIRST SUPPLEMENTAL AGREEMENT TO THE ARBROATH
       
21
  TRANSPORTATION AGREEMENT DATED 13 FEBRUARY 1992
    00006725  
 
               
 
  SECOND SUPPLEMENTAL TO THE MONTROSE TRANSPORTATION
       
22
  AGREEMENT DATED 13 FEBRUARY 1992
    00006726  
 
               
 
  MONTROSE / ARBROATH TRANSPORTATION AGREEMENT DATED 3
       
23
  DECEMBER 1992
    00006727  
 
               
 
  LETER AGREEMENT RE: MONTROSE/ARBROATH TRANSPORTATION
       
24
  AGREEMENT DATED 3 DECEMBER 1992
    00006728  
 
               
 
  LETTER AGREEMENT RE: CARNOUSTIE FIELD TRANSPORTATION
       
25
  AND PROCESSING SERVICES DATED 19 AUGUST 1994
    00006729  
 
               
 
  LETTER AGREEMENT RE: ARKWRIGHT FIELDS TRANSPORTATION
       
26
  AND PROCESSING AGREEMENT DATED 30 OCTOBER 1995
    00006730  
 
               
 
  PIPELINE CROSSING AGREEMENT BETWEEN AMOCO (U.K)
       
 
  EXPLORATION COMPANY (ACTING AS OPERATOR OF THE CATS
       
 
  PIPELINE) AND AMOCO (U.K) EXPLORATION COMPANY (ACTING
       
 
  AS OPERATOR OF THE ARKWRIGHT PIEPLINE SYSTEM) DATED 9
       
27
  JANUARY 1996
    00009399  
 
               
 
  PIPELINE CROSSING AGREEMENT RELATING TO THE CROSSING
       
 
  OF THE MONTROSE / ARBROATH PIPELINE BY THE ETAPTO
       
28
  FORTIES UNITY PIPELINE DATED 27 JUNE 1997
    00016086  
 
               
29
  ETAPTELECOMMUNICATIONS CONTRACT DATED 15 AUGUST 1997
    00008725  
 
               
 
  ETAPTELECOMMUNICATIONS - SPACE & TELECOMMUNICATIONS
       
30
  SERVICE AGREEMENT DATED 31 DECEMBER 1997
    00006952  
 
               
 
  LETTER AGREEMENT RE: MONTROSE / ARBROATH
       
31
  TRANSPORTATION AGREEMENT DATED 16 MARCH 1998
    00006731  
 
               
 
  THIRD SUPPLEMENTAL AGREEMENT TO THE MONTROSE
       
32
  TRANSPORTATION AGREEMENT DATED 22 JUNE 1998 (DRAFT)
    00006950  
 
               
 
  LETTER FROM BPEXPLORATION OPERATING COMPANY LIMITED
       
33
  DATED 15 JULY 1998
    00006732  
 
               
 
  NOVATION OF ARKWRIGHT FIELD TRANSPORTATION AND
       
 
  PROCESSING LETTER AGREEMENT (30 OCTOBER 1995) DATED
       
34
  20 MAY 2003     00009411  
 
               
 
  NOVATION OF THE CAURNOUSTIE FIELD TRANSPORTATION AND
       
 
  PROCESSING SERVICES LETTER AGREEMENT (19 AUGUST 1994)
       
35
  DATED 20 MAY 2003
    00009412  
 
               
 
  NOVATION OF MONTROSE / ARBROATH TRANSPORTATION AND
       
 
  PROCESSING AGREEMENT (3 DECEMBER 2003) DATED 20 MAY
       
36
    2003       00009410  
 
               
 
  NOVATION OF MONTORSE FIELD LIFTING AGREEMENT (10
       
37
  AUGUST 1987) DATED 20 MAY 2003
    00009430  
 
               
 
  NOVATION OF ARBROATH FIELD LIFTING AGREEMENT (30
       
38
  AUGUST 1991) DATED 20 MAY 2003
    00009431  
 
               
 
  NOVATION OF PIPELINE CROSSING AGREEMENT (9 JANUARY
       
39
  1996) DATED 20 MAY 2003     00009438  
 
               
 
  NOVATION OF PIPELINE CROSSING AGREEMENT IN RESPECT OF
       
 
  THE CROSSING OF THE MONTORSE TO FORTIES CHARLIE
       
 
  PIPELINE BY THE CNS FIBRE OPTIC (4 OCTOBER 2000)
       
40
  DATED 20 MAY 2003
    00009440  
 
               
 
  EXECUTION DEED RE:LICENCE P.019 (18 SEPTEMBER 1964),
       
 
  P.020 (18 SEPTEMBER 1964), P.291 (4 MAY 1978), P.292
       
 
  (4 MAY 1978), MONTROSE FIELD LIFTING AGRMT. (10        
 
  AUGUST 1987), ARBROATH, MONTROSE/ARKWRIGHT OPERATING
       
41
  AGRMT. (10 JANUARY 1990), ARBROATH FIELD LIFTING
    00010967  
 
               
 
  PIPELINE CROSSING AGREEMENT BETWEEN PALADIN EXPRO AND
       
 
  BPEXPLORATION OPERATING COMPANY IN RESPECT OF THE
       
 
  CROSSING OF THE GAEL NORTHERN SPURLINE BY THE
       
42
  MONTROSE
    00011224  
 
               
 
  PIPELINE CROSSING AGREEMENT BETWEEN LANGELED GROUP
       
 
  AND PALADIN EXPRO INRESPECT OF THE CROSSING FOR THE
       
 
  MONTROSE OIL EXPORT PIPELINE NUMBER PL209 BY THE
       
43
  LANGELED PIPELINE DATED 12 JULY 2004
    00013531  
 
               
 
  BRECHIN FIELD TRABSPORTATION AND PROCESING LETTER
       
44
  AGREEMENT DATED 7 MARCH 2005
    00015985  
 
               
 
  AMENDMENT AGREEMENT NO.1 TO THE ARKWRIGHT FIELD
       
 
  TRANSPORTATION AND PROCESING LETTER AGREEMENT DATED 5
       
45
  APRIL 2005
    00015983  
 
               
 
  AMENDMENT AGREEMENT NO.3 TO THE MONTROSE/ ARBROATH
       
46
  TRANSPORATION AGREEMENT DATED 5 APRIL 2005
    00015984  
 
               
 
  WOOD FIELD TRANSPORTATION AND PROCESSING LETTER
       
47
  AGREEMENT DATED 17 MAY 2005
    00016800  
 
               
 
  ACCESSION AGREEMENT TO THE CENTRAL AREA TRANSMISSION
       
 
  SYSTEM TRANSPORTATION ALLOCATION AGREEMENT (CAPACITY
       
48
  USER DATED 14 NOVEMBER 2005
  TLM9134-85

 
               
 
  ACCESSION AGREEMENT TO THE CATS CROSS-USR LIABILITY
       
49
  AGREEMENT DATED 14 NOVEMBER 2005
  TLM9134-86

 
               
 
  DEED OF ACCESSION TO THE CATS CROSS-INDEMNITY DEED
       
50
  DATED 14 NOVEMBER 2005
  TLM9134-87

 
               
 
  ACCESSION AGREEMENT TO THE CENTRAL AREA TRANSMISSION
       
 
  SYSTEM TRANSPORTATION ALLOCATION AGREEMENT
       
51
  (PROCESSING CUSTOMER) DATED 14 NOVEMBER 2005
  TLM9134-88

 
               
 
  PIPELINE CROSSING AND PROXIMITY AGREEMENT BETWEEN
       
 
  PALADIN LIMITED AND AMOCO EXPLORATION (U.K) COMPANY
       
 
  IN RESPECT OF THE MONTROSE-CATS PIPELINE AND THE CATS
       
52
  PIPELINE DATED 14 NOVEMBER 2005
  TLM9134-89

 
               
 
  ENGINEERING SERVICES AGREEMENT IN RESPECT OF THE TIE
       
 
  IN OF MONTROSE-CATS PIPEPLINE TO THE CATS SYSTEM
       
53
  DATED 14 NOVEMBER 2005
  TLM9134-58

 
               
 
  CENTRAL AREA TRANSMISSION SYSTEM TRANSPORTATION AND
       
 
  PROCESSING AGREEMENT BETWEEN THE CATS PARTIES AND
       
 
  PALADIN EXPRO LIMITED AND ENERGY NORTH SEA LIMITED
       
 
  FOR THE TRANSPORTATION AND PROCESSING OF MONTROSE/
       
54
  ARBROATH AREA GAS DATED 14 NOVEMBER 2005
  TLM9134-75

 
               
 
  DTI        
 
  DTI: PETROLEUM PRODUCTION LICENCE NO. P.291 AND P.292
       
 
  DEVELOPMENT AND PRODUCTION WORKS DATED 31 DECEMBER
       
1
    2004       00015377  
 
               
 
  PETROLEUM PRODUCTION LICENCE NO P.291 DEVELOPMENT AND
       
2
  PRODUCTION WORKS DATED 31 DECEMBER 2004
    00015376  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE:BRECHIN 22/23A - ALL SUBSEA
       
 
  EQUIPMENT INCLUDING THE WELHEAD PROTECTION STRUCTURE
       
 
  ASSOCIATED WITH THE BRECHIN FIELD DATED 9 FEBRUARY
       
3
    2005       00015605  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NO. P.020
       
4
  DEVELOPMENT AND PRODUCTION WORKS DATED 4 MAY 2005
    00016202  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NOS P.019, P.020,
       
5
  P.291, P.292 CONSENT TO FLARE GAS DATED 24 JUNE 2005
    00016515  
 
               
 
  DTI: PETROLEUM ACT 1998: INVITATION TO MAKE
       
 
  REPRESENTATINS UNDER SECTION 31(4) SUBMARINE
       
 
  PIPELINES RE:PL2122 TO PL2124, PLU2124JA AND
       
6
  PLU2124JB DATED 7 JULY 2005
    00017101  
 
               
 
  DTI: PETROLEUM ACT 1998: INVITATION TO MAKE
       
 
  REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
       
 
  INSTALLATIONS RE:ALL SUBSEA EQUIPMENT INCLUDING THE
       
 
  SUBSEA WELLHEAD PROTECTION STRUCTURE (WHPS)
       
7
  ASSOCIATED WITH THE WOOD FIELD DATED 29 JULY 2005
    00016786  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE:22/18 ALL SUBSEA EQUIPMENT INCLUDING
       
 
  THE SUBSEA WELL HEAD PROTECTION STRUCTURE (WHPS)
       
8
  ASSOCIATED WITH THE WOOD FIELD DATED 5 SEPTEMBER 2005
    00017182  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE:ALL SUBSEA EQUIPMENT INCLUDING THE
       
 
  WELLHEAD PROTECTION STRUCTURE ASSOCIATED WITH THE
       
9
  BRECHIN FIELD DATED 1 NOVEMBER 2005
    00017935  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
 
  PIPELINES RE:PL2122 TO PL2124, PLU 2124JA & PLU
       
10
  2124JB DATED 1 NOVEMBER 2005     00017934  
 
               
 
  SECTION 29 NOTICE RE: ARBROATH (22/176) DATED 8
       
11
  JANUARY 2001
    00006760  
 
               
 
  SECTION 29 NOTICE RE: PL626, PL627 (ARBROATH
       
 
  PLATFORM) AND PL628 AND PL629 (MONTORSE PLATFORM)
       
12
  DATED 8 JANUARY 2001
    00006761  
 
               
 
  DTI LETTER: PETROLEUM ACT 1998 INVITATION TO MAKE
       
 
  REPRESENTATION UNDER SECTION 31(4) SUBMARINE
       
 
  PIPELINES RE: PL68 AND PL69 MONTROSE PLATFORM DATED
       
13
  23 MARCH 2001     00006765  
 
               
 
  SECTION 29 NOTICE RE:SUBMARINE PIPELINES PL68 AND
       
14
  PL69 MONTROSE PLATFORM DATED 31 MAY 2001
    00006762  
 
               
 
  DTI LETTER: PETROLEUM ACT 1998 INVITATION TO MAKE
       
 
  REPRESENTATION UNDER SECTION 31(4) OFFSHORE
       
 
  INSTALLATIONS RE: MONTROSE 22/17 AND 22/18 DATED 8
       
15
  AUGUST 2001
    00006766  
 
               
 
  DTI LETTER: PETROLEUM ACT 1998 INVITATIONA TO MAKE
       
 
  REPRESENTATION UNDER SECTION 31(4) SUBMARINE
       
 
  PIPELINES RE: PL209 MONTROSE PLATFORM DATED 8 AUGUST
       
16
    2001       00006767  
 
               
 
  SECTION 29 NOTICE RE: OFFSHORE INSTALLATIONS 22/17
       
17
  AND 22/18 DATED 25 SEPTEMBER 2001
    00006763  
 
               
 
  SECTION 29 NOTICE RE: SUBMARINE PIPELINES PL209 DATED
       
18
  25 SEPTEMBER 2001     00006764  
 
               
19
  DTI LICENCE ASSIGNMENT CONSENT DATED 13 MAY 2003
    00009996  
 
               
20
  OPERATOR APPROVAL DATED 15 MAY 2003
    00009994  
 
               
21
  DTI NOTICES - PETROLEUM ACT 1998 DATED 29 MAY 2003
    00009474  
 
               
22
  DTI CONSENTS DATED 18 JUNE 2003
    00009473  
 
               
 
  DTI: PETROLEUM ACT 1998 WITHDRAWL OF SECTION 29
       
 
  NOTICES OFF SHORE INSTALLATIONS AND PIPELINES DATED
       
23
  10 SEPTEMBER 2003     00015081  
 
               
 
  DTI: PETROLEUM ACT 1998 SECTION 29 NOTICE SUBMARINE
       
24
  PIPELINES - ARBROATH DATED 24 SEPTEMBER 2003
    00015076  
 
               
 
  DTI: PETROLEUM ACT 1998 SECTION 29 NOTICE SUBMARINE
       
25
  PIPELINES DATED 24 SEPTEMBER 2003.
    00015075  
 
               
 
  DTI: PETROLEUM ACT 1998 SECTION 29 NOTICE OFFSHORE
       
26
  INSTALLATIONS RE: ARBROATH DATED 24 SEPTEMBER 2003
    00015078  
 
               
 
  DTI: PETROLEUM ACT 1998 SECTION 29 NOTICE OFFSHORE
       
27
  INSTALLATIONS RE: MONTROSE DATED 24 SEPTEMBER 2003
    00015080  
 
               
 
  DTI: PETROLEUM ACT 1998 SECTION 29 NOTICE SUBMARINE
       
28
  PIPELINES RE: MONTROSE PL209 DATED 24 SEPTEMBER 2003
    00015074  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFSHORE
       
 
  INSTALLATIONS RE:SUBSEA TEMPLATE AND MINFOLD TIED
       
 
  BACK TO THE ARBROATH FIELD DTAED DATED 24 SEPTEMBER
       
29
    2003       00015077  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
 
  PIEPLINES RE: PL1229 TO PL1233.9 DATED 24 SEPTEMBER
       
30
    2003       00015082  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NOS P.291 AND P.292
       
 
  DEVELOPMENT AND PRODUCTION WORKS DATED 22 DECEMBER
       
31
    2003       00010984  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NO P.291
       
 
  DEVELOPMENT AND PRODUCTION WORKS DATED 27 JANUARY
       
32
    2004       00013560  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
 
  PIPELINES RE: ARKWRIGHT PL1229 TO PL1233.9 DATED 24
       
33
  FEBRUARY 2004
    00013553  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE:ALL SUBSEA EQUIPMENT INCLUDING THE
       
 
  SUBSEA TEMPLATE AND MANIFOLD ASSOCIATED WITH THE
       
34
  ARKWRIGHT FIELD DATED 24 FEBRUARY 2004
    00013552  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE:ARBROATH FIXED STEEL PLATFORM
       
 
  INCLUDING WITHOUT LIMITATION ALL ASSOCIATED SUBSEA
       
35
  EQUIPMENT DATED 24 FEBRUARY 2004
    00013551  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
 
  PIPELINES RE: ARBROATH PL626 TO PL629 DATED 24
       
36
  FEBRUARY 2004
    00013554  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
37
  PIPELINES RE: PL209 DATED 4 MARCH 2004
    00013550  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
38
  PIPELINES RE: PL68 & PL69 DATED 4 MARCH 2004
    00013549  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE OFFSHORE
       
 
  INSTALLATIONS RE: 22/17 & 22/18 FIXED INTEGRATED
       
 
  WELL, PRODUCTION QUARTERS PLATFORM CONNECTED BY
       
 
  PERSONNEL BRIDGE TO A (SUBSEA) FIXED TRIPOD FLARE
       
39
  STRUCTURE DATED 4 MARCH 2004
    00013548  
 
               
 
  DTI: CONSENT TO PALADIN EXPRO LIMITED AS EXPLORATION
       
40
  OPERATOR DATED 30 MARCH 2004
    00011645  
 
               
 
  DTI: PETROLEUM ACT 1998: INVITATION TO MAKE
       
 
  REPRESENTATION UNDER SECTION 31(4) SUBMARINE
       
41
  PIPELINES RE:PL2011 DATED 9 SEPTEMBER 2004
    00013529  
 
               
 
  DTI: PETROLEUM ACT 1998: SECTION 29 NOTICE SUBMARINE
       
42
  PIPELINES RE: PL2011 DATED 14 OCTOBER 2004
    00013523  
 
               
 
  DTI: OIL TAXATION ACT 1975: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO 392 BRECHIN DATED 20
       
43
  OCTOBER 2004
    00015531  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NO. P.291
       
 
  DEVELOPMENT AND PRODUCTION WORKS DATED 25 NOVEMBER
       
44
    2004       00015609  
 
               
 
  DTI: BRECHIN DEVELOPMENT AND PRODUCTION CONSENT DATED
       
45
  26 NOVEMBER 2004     00017107  
 
               
 
  DTI: PETROLEUM ACT 1998: INVITATION TO MAKE
       
 
  REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
       
 
  INSTALLATIONS RE:ALL SUBSEA EQUIPMENT INCLUDING THE
       
 
  WELLHEAD PROTECTION STRUCTURE ASSOCIATED WITH THE
       
46
  BRECHIN FIELD DATED 21 DECEMBER 2004
    00015385  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NOS P.019, P.020,
       
 
  P.291, P.292 CONSENT TO FLARE GAS DATED 31 DECEMBER
       
47
    2004       00015378  
 
               
 
  DTI: THE ENERGY ACT 1976: PETROLEUM PRODUCTION
       
 
  LICENCE P.019, P.020, P.291, P.292 CONSENT TO VENT
       
48
  GAS
    00015379  
 
               
 
  DTI: PETROLEUM PRODUCTION LICENCE NOS P.291 AND P.292
       
 
  DEVELOPMENT AND PRODUCTION WORKS DATED 31 DECEMBER
       
49
    2004       00015375  
 
               
 
  DETERMINATION OF OIL FIELD NO 392 BRECHIN DATED 23
       
50
  FEBRUARY 2005
    00012653  
 
               
51
  DTI: OPPC LIFE PERMIT DATED 14 DECEMBER 2005
  TLM8873-54

 
               
C
  LICENCE P.357 BLOCK 22/19A        
 
               
 
  OPERATING AGREEMENTS        
1
  JOINT OPERATING AGREEMENT DATED 5 AUGUST 1982
    00016549  
 
               
 
  JOINT OPERATING AGREEMENT - SCHEDULE ACCOUNTING
       
2
  PROCEDURE DATED 5 AUGUST 1982
    00016684  
 
               
 
  JOINT OPERATING AGREEMENT - EXHIBIT 'A' LICENCE P.357
       
 
  BLOCK 22/19A INDEX THE ACCOUNTING PROCEDURE DATED 5
       
3
  AUGUST 1982
    00016685  
 
               
 
  NOVATION AGREEMENT OF JOINT OPERATING AGREEMENT
       
 
  PETROELUM PRODUCTION LICENCE P.357 (ACCM 01978) DATED
       
4
  5 APRIL 1983     00016687  
 
               
 
  FARM-OUT AGREEMENT LICENCE P.357 BLOCK 22/19A DATED
       
5
  29 OCTOBER 1984     00016690  
 
               
 
  AMENDMENT NO. 1 TO JOINT OPERATING AGREEMENT (DATED 5
       
6
  AUGUST 1982) DATED 13 MARCH 1985
    00016658  
 
               
 
  NOVATION AGREEMENT OF JOINT OPERATING AGREEMENT
       
 
  PETROLEUM PRODUCTION LICECNE P.357 (ACCM 01979) DATED
       
7
  14 MARCH 1985     00016692  
 
               
 
  NOVATION AGREEMENT OF JOINT OPERATING AGREEMENT
       
 
  PETROLEUM PRODUCTION LICENCE P.357 (ACCM 01979) (TWO
       
8
  COPIES) DATED 21 AUGUST 1985
    00016696  
 
               
 
  NOVATION AGREEMENT OF JOINT OPERATING AGREEMENT
       
 
  PETROLEUM PRODUCTION LICECNE P.357 (ACCM 01979) DATED
       
9
  17 OCTBER 1985     00016699  
 
               
 
  NOVATION AGREEMENT OF JOINT OPERATING AGREEMENT
       
 
  PETROLEUM PRODUCTION LICENCE P.357 (ACCM 02000) DATED
       
10
  17 SEPTEMBER 1986     00016703  
 
               
 
  AMENDMENT NO.2 TO JOINT OPERATING AGREEMENT (DATED 5
       
11
  AUGUST 1982) DATED 24 SEPTEMBER 1986
    00016659  
 
               
 
  AMENDMENT NO.3 TO JOINT OPERATING AGREEMENT (5 AUGUST
       
12
  1982) DATED 20 SEPTEMBER 1988     00016660  
 
               
 
  NOVATION OF PETROLEUM PRODUCTION LICENCE P.357 JOINT
       
13
  OPERATING AGREEMENT DATED 12 JANUARY 1989
    00016707  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT OPERATING
       
 
  AGREEMENT RELATING TO U.K PRODUCTION LICENCE NO P.357
       
14
  DATED 21 MARCH 1990
    00016710  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT OPERATING
       
 
  AGREEMENT RELATING TO U.K PRODUCTION LICENCE NO P.357
       
15
  DATED 22 MAY 1990
    00016712  
 
               
 
  NOVATION AND AMENDMENT AGREEMENT IN RESPECT OF JOINT
       
 
  OPERATING AGREEMENT RELATING TO UK PETROLEUM
       
16
  PRODUCTION DATED 20 NOVEMBER 1991
    00016715  
 
               
 
  EXECUTION AGREEMENT - FARMOUT AGREEMENT DATED 28
       
17
  NOVEMBER 1991
    00016716  
 
               
 
  NOVATION AGREEMENT IN ERSPECT OF JOINT OPERATING
       
 
  AGREEMENT RELATING TO UNITED KINGDOM PETROLEUM
       
18
  PRODUCTION LICENCE P.357 DATED 2 DECEMBER 1991
    00016719  
 
               
 
  FARM-IN AGREEMENT UNITED KINGDOM PETROLEUM PRODUCTION
       
19
  LICENCE NO P.357 DATED 24 FEBRUARY 1992
    00016721  
 
               
 
  AMENDMENT NO.4 TO JOINT OPERATING AGREEMENT (5 AUGUST
       
20
  1982) DATED 24 FEBRUARY 1992     00016661  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT OPERATING
       
 
  AGREEMENT RELATING TO UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.357 (BLOCK 22/19A) DATED 17
       
21
  FEBRUARY 1993
       
 
               
 
  NOVATION OF JOINT OPERATING AGREEMENT (RELATING TO
       
 
  THE OPERATING ARGREEMENT DATED 5 AUGUST 1992 FOR
       
22
  LICENCE NO P.357) DATED 16 NOVEMBER 1993
    00016725  
 
               
23
  NOVATION OF JOA DATED 17 NOVEMBER 1993
    00016551  
 
               
 
  AMENDMENT NO.5 TO JOINT OPERATING AGREEMENT (5 AUGUST
       
24
  1982) DATED 9 MARCH 1994     00016662  
 
               
25
  NOVATION TO JOA DATED 1 JULY 1986
    00016552  
 
               
 
  NOVATION AGREMENT OF JOINT OERATING AGREMENT DATED 23
       
26
  JULY 1996
    00016554  
 
               
27
  NOVATION OF JOA DATED 9 JANUARY 1997
    00016557  
 
               
 
  NOVATION AGREEMENT RELATING TO JOINT OPERATING
       
28
  AGREEMENT FOR LICENCE P.357 DATED 26 MARCH 1998
    00016560  
 
               
 
  NOVATION AGREEMENT IN ERSPECT OF JOA RELATING TO
       
29
  BLOCK 22/19A DATED 19 JUNE 1998
    00016562  
 
               
 
  NOVATION AGREEMENT RELATING TO JOA UNITED KINGDOM
       
 
  PETROLEUM PRODUCTION LICENCE P.357 BLOCK 22/19A DATED
       
30
  20 DECEMBER 1999     00016564  
 
               
 
  NOVATION AGREEMENT RELATING TO JOA UNITED KINGDOM
       
 
  PETROLEUM PRODUCTION LICENCE NO. P.357, BLOCK 22/19A
       
31
  DATED 7 MARCH 2000
    00016547  
 
               
 
  NOVATION AGREEMENT RELATING TO JOA U.K. PETROLEUM
       
 
  PRODUCTION LICENCE P.357 BLOCK 22/19A DATED 29 JULY
       
32
    2000       00016738  
 
               
 
  AGREEMENT FOR THE TRANSFER OF OPERATORSHIPOF
       
 
  PRODUCTION LICENCE P.357 FROM EEUK TO AMOCO DATED 9
       
33
  APRIL 2002
    00016664  
 
               
 
  NOVATION OF LICENCE P.357 BLOCK 22/19A JOA (5 AUGUST
       
34
  1992) DATED 6 SEPTEMBER 2002     00016744  
 
               
 
  NOVATION OF JOA (LICENCE P.357 BLOCK 22/19A) DATED 6
       
35
  SEPTEMBER 2002
    00016745  
 
               
 
  EXECUTION DEED RE:UNITED KINGDOM PETROLEUM PRODUCTION
       
36
  LICENCE NO. P.357 (2 MARCH 1981) DATED 20 MARCH 2004
    00016748  
 
               
 
  AGREEMENT FOR TRANSFER OF OPERATORSHIPOF UK
       
 
  PETROLEUM PRODUCTION LICENCE P.357 (BLOCK 22/19A)
       
37
  DATED 30 JUNE 2002
    00016527  
 
               
 
  EXECUTION DEED RELATING TO U.K LICENCE P.357 JOINT
       
 
  OPERATING AGREEMENT (5 AUGUST 1982) DATED 30 JUNE
       
38
    2005       00016517  
 
               
 
  EXECUTION DEED RELATING TO UNITED KINGDOM LICENCE
       
 
  P.357 JOINT OPERATING AGREEMENT (5 AUGUST 1982) DATED
       
39
  30 JUNE 2005     00016521  
 
               
 
  EXECUTION DEED RELATING TO UNITED KINGDOM LICENCE
       
 
  P.357 JOINT OPERATING AGREEMENT (5 AUGUST 1982) DATED
       
40
  30 JUNE 2005     00016522  
 
               
 
  EXECUTION DEED RE:U.K. LICENCE P.357 JOINT OPERATING
       
41
  AGREEMENT (5 AUGUST 1982) DATED 10 MARCH 2004
    00016748  
 
               
 
  EXECUTION DEED RELATING TO UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.357 (2 MARCH 1981) DATED 30
       
42
  JUNE 2005
    00016517  
 
               
 
  EXECUTION DEED RELATING TO UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.357 (2 MARCH 1981) DATED 30
       
43
  JUNE 2005
    00016521  
 
               
 
  LICENCE        
 
  LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN
       
1
  BLOCK NO. 22/19 DATED 2 MARCH 1981
    00016548  
 
               
 
  ILLUSTRATIVE AGREEMENT - U.K. LICENCE P.357 DATED 26
       
2
  AUGUST 1981
    00016683  
 
               
 
  DEED OF ASSIGNMENT RELATIVE TO PETROLEUM PRODUCTION
       
3
  LICENCE P.357 DATED 11 MARCH 1983
    00016686  
 
               
4
  DEED OF ASSIGNMENT DATED 14 MARCH 1985
    00016691  
 
               
5
  DEED OF ASSIGNMENT DATED 21 AUGUST 1985
    00016695  
 
               
 
  DEED OF ASSIGNMENT PETROLEUM PRODUCTION LICENCE P.357
       
6
  DATED 17 OCTOBER 1985
    00016697  
 
               
 
  AGREEMENT - LICENCE P.357, BLOCK 22/19 DATED 17
       
7
  SEPTEMBER 1986
    00016701  
 
               
 
  LICENCE P.357 DEED OF ASSIGNMENT DATED 17 SPETEMBER
       
8
    1986       00016702  
 
               
 
  SCHEDULE LICENCE P.357 RETAINED AREA (FROM 17
       
9
  DECEMBER 1986) DATED 23 FEBRUARY 1987
    00016705  
 
               
 
  DEED OF TERMINATION OF DEED (DATED 2 MARCH 1981 AND 3
       
 
  APRIL 1985) RELATING TO THE ACQUISITION OF PETROLEUM
       
 
  WON AND SAVED UNDER AUTHORITY OF LICENCE P.357 DATED
       
10
  3 NOVEMBER 1989     00016708  
 
               
 
  DEED OF LICENCE ASSIGNMENT UNTIED KINGODOM PETROLEUM
       
11
  PRODUCTION LICENCE NO. P.357 DATED 21 MARCH 1990
    00016709  
 
               
 
  DEED OF LICENCE ASSIGNMENT UNITED KINGDOM PETROLEUM
       
12
  PRODUCTIO LICENCE NO. P.357 DATED 22 MAY 1990
    00016711  
 
               
 
  DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE
       
13
  NO P.357 DATED 20 NOVEMBER 1991
    00016714  
 
               
14
  EXECUTION ASSIGNMENT - ITEM MISSING
    00016716  
 
               
 
  DEED OF LICENCE ASSIGNMENT UNITED KINGDOM PETROLEUM
       
15
  PRODUCTION LICENCE NO. P.357 DATED 2 DECEMBER 1991
    00016718  
 
               
 
  DEED OF LICENCE ASSIGNMENT UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.357 (BLOCK 22/19A) DATED 24
       
16
  JULY 1992
    00016722  
 
               
 
  NOVATION AGREEMENT UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO P.357 (BLOCK 22/19A) DATED 24
       
17
  JULY 1992
    00016723  
 
               
 
  DEED OF LICENCE ASSIGNMENT UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.357 (BLOCK 22/19A) DATED 17
       
18
  FEBRUARY 1993
    00016724  
 
               
 
  LICENCE ASSIGNMENT (RELATING TO LICENCE P.357) DATED
       
19
  16 NOVEMBER 1993     00016650  
 
               
 
  LICENCE ASSIGNMENT (RELATING TO LICENCE P.357) DATED
       
20
  17 NOVEMEBR 1993     00016728  
 
               
21
  DEED OF ASSIGNMENT DATED 1 JULY 1996
    00016653  
 
               
22
  DEED OF ASSIGNMENT OF LICENCE P.357 DATED 23 JULY 1996
    00016553  
 
               
23
  DEED OF ASSIGNMENT DATED 9 JANUARY 1997
    00016556  
 
               
24
  RETAINED AREA OF LICENCE P.357 DATED 17 DECEMBER 1997
    00016663  
 
               
25
  DEED OF ASSIGNMENT DATED 26 MARCH 1998
    00016559  
 
               
26
  DEED OF ASSIGNMENT DATED 19 JUNE 1998
    00016561  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
27
  PRODUCTION LICENCE P.357 DATED 20 DECEMBER 1999
    00016736  
 
               
28
  DEED OF ASSIGNMENT DATED 20 DECEMBER 1999
    00016545  
 
               
29
  DEED OF ASSIGNMENT DATED 7 MARCH 2000
    00016546  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
30
  PRODUCTION LICENCE P.357 DATED20 JULY 2000
    00016737  
 
               
 
  DEED OF ASSIGNMENT OF UNTIED KINGDOM PETROLEUM
       
31
  PRODUCTION LICENCE P.357 DATED 6 SEPTEMBER 2002
    00016742  
 
               
32
  DEED OF ASSIGNMENT DATED 19 JUNE 1998
    00016561  
 
               
 
  MISCELLANEOUS        
1
  AGREEMENT - SESMIC DATA CONTRACT DATED 10 AUGUST 1987
    00016706  
 
               
 
  CERTIFICATE OF INCORPORATION ON CHANGE OF NAME - KELT
       
 
  EXPLORATION LIMITED TO PURBECK EXPLORATION LIMITED
       
2
  DATED 2 AUGUST 1991
    00016713  
 
               
 
  STAMPDUTY AGREEMENT RELATING TO LICENCE P.357 BLOCK
       
3
  22/19A DATED 28 NOVEMBER 1991     00016717  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST DATED 24 FEBRUARY
       
4
    1992       00016720  
 
               
 
  AGREEMENT FOR THE ACQUISITION OF 30 SESMIC OVER BLOCK
       
5
  22/19A DATED 1 MARCH 1993     00016726  
 
               
 
  AGREEMENT (CONCERNING THE RETENTION OF DOCUMENTS
       
 
  OUTSIDE THE UNITED KINGDOM RELATING TO LICENCE P.357
       
 
  BLOCK 22/19A) BETWEEN DEMINEX UK OIL AND GAS LIMITED
       
 
  AND BRASOIL U.K. LIMITED AND OTHERS DATED 17 NOVEMBER
       
6
    1993       00016729  
 
               
 
  WORKING INTEREST ASSIGNMENT U.K. PETROLEUM PRODUCTION
       
7
  LICENCE NO. P.357 DATED 1 JULY 1996
    00016730  
 
               
 
  SUPPLEMENTAL AGREEMENT TO STAMPDUTY AGREEMENTS IN
       
8
  RESPECT OF LICENCE P.357 DATED 1 JULY 1996
    00016731  
 
               
 
  CERTIFICATE OF NAME CHANGE FROM ELF ENTERPRISE
       
 
  CALEDONIA LIMITED TO ELF CALEDONIA LIMITED DATED 10
       
9
  JULY 1996
    00016732  
 
               
 
  SUPPLEMENTAL AGREEMENT TO STAMPDUTY AGREEMENT DATES
       
10
  23 JULY 1996     00016555  
 
               
 
  WORKING INTEREST ASSIGNMENT U.K. PETROLEUM PRODUCTION
       
11
  LICENCE NO. P.357 DATED 9 JANURAY 1997
    00016733  
 
               
 
  SUPPLEMENTAL AGREEENT TO STAMPDUTY AGREEMENTS IN
       
12
  RESPECT OF LICENCE P.357 DATED 9 JANUARY 1997
    00016734  
 
               
 
  CERTIFICATE OF INCORPORATION CHANGE OF NAME FROM
       
 
  AMOCO (NORTH SEA) LIMITED TO AMOCO (FIDDICH) LIMITED
       
13
  DATED 29 DECEMBER 1997
    00016558  
 
               
 
  NOVATION AGREEMENT TO STAMPDUTY AGREEMENTS IN
       
14
  RESPECT OF LICENCE P.357 DATED 26 MARCH 1998
    00016735  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF STAMPDUTY AGREMENT
       
15
  DATED 20 DECEMBER 1999
    00016563  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF STAMPDUTY
       
 
  AGREEMENTS RELATING TO LICENCE P.357 DATED 20 JULY
       
16
    2000       00016739  
 
               
 
  NOVATION OF STAMPDUTY AGREEMENTS (LICENCE P.357
       
17
  BLOCK 22/19A) DATED 6 SEPTEMBER 2002
    00016746  
 
               
 
  NOVATION OF STAMPDUTY AGREEMENTS (LICENCE P.357
       
18
  BLOCK 22/19A) DATED 6 SEPTEMBER 2002
    00016747  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST RELATING TO BLOCK
       
 
  22/19 RE: NIPPON / PALADIN TRANSACTION DATED 30 JUNE        
19
    2005       00016520  
 
               
 
  ASSIGNMENT OF PERCENTAGE INTEREST RELATING TO LICENCE
       
20
  P.357 BLOCK 22/19A DATED 30 JUNE 2005
    00016523  
 
               
 
  FIDDICH FIELD PRE-DEVELOPMENT STUDY AGREEMENT DATED
       
21
  15 MARCH 2006   TLM9134-80

 
               
 
  DEED RE: ACQUISITION OF PETROLEUM WON UNDER P.357
       
22
  (OIL OPTION DEED) DATED 2 MARCH 1981
    00016682  
 
               
23
  NOVATION OF OIL OPTION DEED DATED 8 AUGUST 1984
    00016688  
 
               
24
  NOVATION OF OIL OPTION DEED DATED 8 AUGUST 1984
    00016689  
 
               
25
  NOVATION OF OIL OPTION DEED DATED 3 APRIL 1985
    00016693  
 
               
26
  NOVATION OF OIL OPTION DEED DATED 3 APRIL 1985
    00016694  
 
               
 
  SUPPLEMENTAL OIL OPTION DEED PETROLEUM PRODUCTIO
       
27
  LICENCE P.357 DATED 17 OCTOBER 1985
    00016698  
 
               
28
  SUPPLEMENTAL OIL OPTION DEED DATED 23 OCTOBER 1985
    00016700  
 
               
29
  SUPPLEMENTAL OIL OPTION DEED DATED 22 SEPTEMBER 1986
    00016704  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
30
  PRODUCTION LICENCE P.357 DATED 6 SEPTEMBER 2002
    00016743  
 
               
 
  LETTER FROM BPTO DTI RE: BLOCK 22/19A FALLOW STATUS
       
31
  DATED 15 NOVEMBER 2004
    00015420  
 
               
 
  EXECUTION DEED RELATING TO UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.357 (2 MARCH 1981) DATED 30
       
32
  JUNE 2005
    00016522  
 
               
 
  DTI        
 
  DTI: OIL TAXATION ACT 1975 RE: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO.412 FIDDICH, ENCL.
       
 
  ORIGINAL P.357,COPIES P.092 AND P.292 DATED 30
       
1
  DECEMBER 2005
  TLM9140-116

 
               
 
  DTI: OIL TAXATION ACT 1975 RE: NOTICE OF PROPOSED
       
 
  DETERMINATION OF OIL FIELD NO.412 FIDDICH, ENCL.
       
 
  ORIGINAL P. 292, COPIES P.092 AND P.357 DATED 30
       
2
  DECEMBER 2005
  TLM9140-117

 
               
 
  DTI LETTER: PRODUCTION LICENCE NO. P.357 BLOCK 22/19A
       
3
  DATED 20 JULY 2000
    00016740  
 
               
 
  LETTER FROM MARUBENI TO DTI RE: SALE OF INTEREST IN
       
4
  P.357 TO NIPPON OIL EXPLORATION DATED 18 JULY 2002
    00016657  
 
               
 
  DTI LETTER: TO MARUBENI RE: PROPOSAL ASSIGNMENT TO
       
5
  NIPPON DATED 30 JULY 2002
    00016665  
 
               
 
  DTI: LETTER/ LISTING OF NEWLY FALLOW DISCOVERIES
       
6
  DATED 8 FEBRUARY 2005
    00016266  
 
               
 
  DTI: LETTER TO COVER CLAUSE 2.2.3 OF FIDDICH SPA
       
7
  DATED 8 FEBRUARY 2005
    00016094  
 
               
 
  DTI: PETROLEUM ACT 1998 (MODEL CLAUSES): APPROVAL OF
       
8
  LICENCE ASSIGNMENT DATED 22 JUNE 2005
    00016516  
 
                D   LICENCE P.213 BLOCK 28/5a
-    
    LICENCE AGREEMENTS
     
A01   LICENCE TO SEARCH AND BORE FOR AND GET PETROLEUM IN BLOCK(S) NO. 15/8,
16/26, 28/5, 29/25 DATED 10 JULY 1972
     
A02   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 07 MARCH
1986
     
A03   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 17 MARCH
1987
     
A04   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 17
AUGUST 1988
     
A05   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 01
JANUARY 1989
     
A06   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 24
OCTOBER 1989
     
A07   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 03
JANUARY 1990
     
A08   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN RESPECT OF
BLOCKS 16/26, 15/8A AND 28/5A DATED 16 OCTOBER 1990
     
A09   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN RESPECT OF
BLOCKS 16/26 AND 28/5A DATED 25 MARCH 1991
     
A10   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 16
DECEMBER 1991
     
A11   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 IN RESPECT OF
BLOCKS 16/26 AND 28/5A DATED 29 MAY 1992
     
A12   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 21 JULY
1994
     
A13   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 01
NOVEMBER 1994
     
A14   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 18 JULY
1995
     
A15   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 03
NOVEMBER 1995
     
A16   DEED OF ASSIGNMENT OF UK PETROLEUM PRODCUTION LICENCE P.213 DATED 18
SEPTEMBER 1996
     
A17   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 09
FEBRUARY 1998
     
A18   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 12 JUNE
1998
     
A19   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 18 JUNE
1998
     
A20   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 29 JUNE
1998
     
A21   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 25
JANUARY 1999
     
A22   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 6
DECEMBER 1999
     
A23   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 20
DECEMBER 1999
     
A24   DEED OF ASSIGNMENT OF UK PETROLEUM PRODUCTION LICENCE P.213 DATED 12 JUNE
2000
     
A25   ASSIGNMENT OF INTEREST RELATING TO LICENCE P.213 (BLOCK 16/26 AREA A
INCLUDING ALBA FIELD AND BLOCK 16/26 AREA C (ABOVE 10,000 FEET)) DATED 29
SEPTEMBER 2003
     
A26   ASSIGNMENT OF INTEREST RELATING TO LICENCE P.213 (BLOCK 16/26 AREA
PINCLUDING CALEDONIA FIELD) DATED 29 SEPTEMBER 2003
     
A27   EXECUTION DEED IN RESPECT OF THE AFFECTED AGREEMENTS FOR LICENCE P.213
FROM ENTERPRISE/SHELL TO TNSL RE PETROLEUM PRODUCTION LICENCE P.213 (10 JULY
1972) DATED 29 SEPTEMBER 2003
     
A28   EXECUTION DEED RELATING TO PETROLEUM PRODUCTION LICENCE P.213 DATED 25
APRIL 2005
     
A29   DEED OF RECTIFICATION IN RELATION TO DEED OF ASSIGNMENT FOR P.213 (15
SEPTEMBER 2003) DATED 6 MARCH 2005
     

 
  OPERATING AGREEMENTS        
 
  SEA SEARCH GROUPLICENCE P.213 JOINT OPERATING
       
1
  AGREEMENT DATED 14 FEBRUARY 1979
    106  
 
               
 
  OPERATING AGREEMENT BETWEEN THE HOLDERS OF PETROLEUM
       
2
  PRODUCTION LICENCE P.213 DATED 7 FEBRUARY 1980
    107  
 
               
 
  AMENDMENT AGREEMENT RELATING TO P213 OPERATING
       
3
  AGREEMENT DATED 23 DECEMBER 1987
  TLM9166-28

 
               
 
  SUPPLEMENTAL AGREEMENT RELATING TO LICENCE P.213
       
4
  JOINT OPERATING AGREEMENT DATED 10 OCTOBER 1990
    108  
 
               
 
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL
       
 
  AGEEMENT IN RESPECT OF BLOCKS 15/8A, 28/5A, AND 16/26
       
5
  OF LICENCE NO. P.213 DATED 25 MARCH 1991
  TLM9166-24

 
               
 
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL
       
 
  AGREEMENT (DATED 10 OCTOBER 1990) TO THE JOA (DATED
       
6
  14 FEBRUARY 1979) DATED 16 DECEMBER 1991     111  
 
               
 
  SUPPLEMENTAL AGREEMENT RE: JOA (DATED 14 FEBRUARY
       
 
  1979) REGARDING LICENCE NO. P.213 DATED 20 DECEMBER        
7
    1991       112  
 
               
8
  NOVATION AGREEMENT DATED 14 MAY
    113  
 
               
9
  NOVATION OF JOA DATED 28 MAY 1992
  TLM9166-23

 
               
 
  SIDE LETTER RELATING TO CHANGE OF EFFECTIVE DATE
       
10
  DATED 28 MAY 1992
  TLM9166-22

 
               
11
  SUPPLEMENTAL AGREEMENT NOVATION DATED 28 MAY 1992
  TLM9166-20

 
               
 
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL
       
12
  AGREEMENT DATED 29 MAY 1992
  TLM9166-21

 
               
 
  NOVATION AGREEMENT RELATING TO THE JOA IN RESPECT OF
       
13
  BLOCK 28/5A OF LICENCE P.213 DATED 29 MAY 1992
  TLM9166-19

 
               
 
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL
       
14
  AGREEMENT DATED 21 JULY 1994
    115  
 
               
 
  DEED OF ASSIGNMENT OF UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE NO. P.213 IN RESPECT OF BLOCKS
       
15
  16/26 AND 28/5A DATED 21 JULY 1994     116  
 
               
 
  NOVATION AGREEMENT RELATING TO TH EP.213 SUPPLEMENTAL
       
16
  AGREEMENT DATED 9 FEBRUARY 1998
    117  
 
               
 
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL
       
17
  AGREEMENT DATED 12 JUNE 1998
    119  
 
               
 
  NOVATION OF JOINT OPERATING AGREEMENT IN RESPECT OF
       
 
  PETROLEUM PRODUCTION LICENCE NO. P.213 (BLOCK 28/5A)
       
18
  DATED 18 JUNE 1998
    120  
 
               
 
  EXECUTION DEED IN RESPECT OF AFFECTED PETROLEUM
       
 
  AGREEMENTS FOR LICENCE P.213, BLOCK 28/5A RE UK
       
 
  PETROLEUM PRODUCTION LICENCE P.213 (10 JULY 1972)
       
19
  DATED 20 DECEMBER 2005
  TLM8873-94

 
               
 
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL
       
20
  AGREEMENT DATED 26 JUNE 1998
    122  
 
               
 
  NOVATION AND AMENDMENT OF JOA UNITED KINGDOM
       
 
  PETROLEUM PRODUCTION LICENCE P.213 BLOCK 28/5A DATED
       
21
  29 JUNE 1998   TLM9166-25

 
               
 
  NOVATION AGREEMENT RELATING TO THE P.213 SUPPLEMENTAL
       
22
  AGREEMENT DATED 29 JUNE 1998
  TLM9166-26

 
               
 
  NOVATION AGREEMENT OF JOA UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.213, BLOCK 28/5A DATED 6
       
23
  DECEMBER 1999
    92  
 
               
 
  NOVATION AGREEMENT RELTAING TO THE P.213 SUPPLEMENTAL
       
24
  AGREEMENT DATED 6 DECEMBER 1999
    93  
 
               
 
  NOVATION AGREEMENT RELATING TO JOA DATED 20 DECEMBER
       
25
    1999       96  
 
               
 
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL
       
26
  AGREEMENT DATED 20 DECEMBER 1999
    100  
 
               
27
  NOVATION AGREEMENT RELATING TO JOA DATED 12 JUNE 2000
    97  
 
               
 
  NOVATION AGREEMENT RELATING TO THE SUPPLEMENTAL
       
28
  AGREEMENT DATED 12 JUNE 2000
    104  
 
               
 
  NOVATION OF P.213 SUPPLEMENTAL AGREEMENT (DATED 10
       
29
  OCTOBER 1990) DATED 1 OCTOBER 2001
    102  
 
               
 
  NOVATION OF P.213 SUPPLEMENTAL AGREEMENT (DATED 10
       
30
  OCTOBER 1990) DATED 1 MAY 2002
  TLM9166-27

 
               
 
  NOVATION AGREEMENT IN RESPECT OF SUPPLEMENTAL
       
31
  AGREEMENT FOR LICENCE P.213 DATED 29 NOVEMBER 2002
    7502  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOA FOR LICENCE
       
32
  P.213 BLOCK 28/5A DATED 29 NOVEMBER 2002
    10990  
 
               
 
  NOVATION OF P.213 JOA SUPPLEMENTAL AGREEMENT DATED 15
       
33
  SEPTEMBER 2003
    10224  
 
               
 
  NOVATION OF P.213 JOA SUPPLEMENTAL AGREEMENT DATED 22
       
34
  MARCH 2005
    15975  
 
               
 
  TRANSFER OF OPERATORSHIPAGREEMENT IN RELATION TO
       
 
  UKCS LICENCE NO. P.213 (BLOCK 28/5A) DATED 25 APRIL
       
35
    2005       16153  
 
               
 
  EXECUTION DEED IN RESPECT OF AFFECTED PETROLEUM
       
 
  AGREEMENTS FOR LICENCE P.213, BLOCK 28/5A RE JOINT
       
 
  OPERATING AGREEMENT LICENCE P.213, BLOCK 28/5A (14
       
 
  FEBRUARY 1979) AND SUPPLEMENTARY AGREEMENT RELATING
       
 
  TO LICENCE P.213 JOINT OPERATING AGREEMENT (10
       
36
  OCTOBER 1990) DATED 20 DECEMBER 2005
  TLM8873-94

 
               
 
  MISCELLANEOUS AGREEMENTS        
1
  POWER OF ATTORNEY DATED 26 JULY 1999
    86  
 
               
2
  STAMPDUSTY AGREEMENT DATED 24 SEPTEMBER 1999
    88  
 
               
 
  JOINT WELL AGREEMENT LICENCES P.997 (BLOCK 28/5B AND
       
3
  P.213 ()BLOCK 28/5A) DATED 9 FEBRUARY 2001
    101  
 
               
 
  NOVATION AGREEMENT IN RESPECT OF JOINT WELL AGREEMENT
       
4
  DATED 29 NOVEMBER 2002
    10989  
 
               
E
  BLANE        
 
               
 
  LICENCE P.111 BLOCK 30/3A        
 
  LICENCE        
 
  INTER-AFFILIATE TRANSFER BETWEEN CENTRAL GRABEN
       
 
  EXPLORATION LIMITED & MAERSK OIL NORTH SEA UK LIMITED
       
 
  RE UK PETROLEUM PRODUCTION LICENCE NUMBER P.111 (7
       
 
  SEPTEMBER 1970), RESTATED TRUST DEED (20 DECEMBER
       
 
  2002) AND STAMPDUTY AGREEMENT RELATING TO LICENCE        
1
  P.111 (25 APRIL 1984) DATED 1 FEBRUARY 2006
  TLM8873-93

 
               
 
  EXECUTION DEED RE: UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.111 (7 SEPTEMBER 1970), JOINT
       
 
  OPERATING AGREEMENT FOR U.K PRODUCTION PETROLEUM
       
 
  LICENCE P.111 RELATING TO BLOCK 30/3A (UPPER) ABOVE
       
 
  THE TOPOF THE DANIAIN/EKOFISK LAYER (1 SEPTEMBER
       
 
  1975), LICENCE P.111 RESTATED TRUST DEED (20        
 
  SEPTEMBER 1999), INTERIM CO-OPERATING AGREEMENT IN
       
 
  RESPECT OF BLOCK 30/3A (30 JULY 1998) DATED 17 MARCH
       
2
    2004       00011565  
 
               
 
  INTEREST ASSIGNMENT IN RESPECT OF UK PETROLEUM
       
 
  PRODUCTION LICENCES P.219 (BLOCK 16/13A), P.120
       
 
  (22/16A) AND P.111 (BLOCK 30/3A UPPER - ABOVE THE TOP        
3
  OF THE DANIA/EKOFISK LAYER) DATED 17 MARCH 2004
    00011566  
 
               
 
  NOVATION AGREEMENT FOR THE TRANSFER OF ROYALTY
       
 
  OBLIGATIONS IN RELATION TO BLOCK 20/3A DATED 19 MAY
       
4
    2004       00012078  
 
               
 
  NOVATION AGREEMENT FOR THE TRANSFER OF ROYALTY
       
 
  OBLIGATIONS IN RELATION TO BLOCK 20/3A DATED 19 MAY
       
5
    2004       00012079  
 
               
 
  NOVATION AGREEMENT FOR THE TRANSFER OF ROYALTY
       
 
  OBLIGATIONS IN RELATION TO BLOCK 20/2A DATED 19 MAY
       
6
    2004       00012077  
 
               
 
  NOVATION AGREEMENT FOR THE TRANSFER OF ROYALTY
       
 
  OBLIGATIONS IN RELATION TO BLOCK 20/7A DATED 19 MAY
       
7
    2004       00012076  
 
               
 
  NOTICE OF PROPOSED DETERIMNATION OF AN AREA TO BE
       
8
  PART OF OIL FIELD NO 398 BLANE DATED 19 MAY 2004
    00017186  
 
               
 
  NOVATION AGREEMENT FOR THE TRANSFER OF ROYALTY
       
 
  OBLIGATIONS IN RELATION TO BLOCK 20/3A DATED 19 MAY
       
9
    2004       00012080  
 
               
 
  EXECUTION DEED IN RELATION TO : LICENCE P.111 (7
       
 
  SEPTEMBER 1970 - HAVING EFFECT FROM 9 JUNE 1970),
       
 
  RESTATED TRUST DEED (20 DECEMBER 2002), JOINT
       
 
  OPERATING AGREEMENT RELATING TO LICENCE P.111 AS IT
       
 
  RELATES BLOCK 22/25A (EXCLUDING MIRREN AND MERGANSER)
       
 
  ( 1 SEPTEMBER 1975), STAMPDUTY AGREEMENT (25 APRIL        
10
  1984), DATED 13 JULY 2004     00012458  
 
               
 
  EXECUTION DEED IN RELATION TO : LICENCE P.111 (7
       
 
  SEPTEMBER 1970 - HAVING EFFECT FROM 9 JUNE 1970),
       
 
  RESTATED TRUST DEED (20 DECEMBER 2002), JOINT
       
 
  OPERATING AGREEMENT RELATING TO LICENCE P.111 AS IT
       
 
  RELATES BLOCK 22/25A (EXCLUDING MIRREN AND MERGANSER)
       
 
  ( 1 SEPTEMBER 1975), STAMPDUTY AGREEMENT (25 APRIL        
11
  1984), DATED 13 JULY 2004     00012458  
 
               
 
  DEED OF NOVATION IN RESPECT OF LICENCE P.111 RESTATED
       
 
  TRUST DEED (DATED 20 DECEMBER 2002) DATED 20 JULY
       
12
    2004       00012460  
 
               
13
  BLANE FIELD DEVELOPMENT DATED 1 JULY 2005
    00017106  
 
               
 
  DTI LETTER RE: LICENCE P.111: BLANE FIELD DEVELOPMENT
       
14
  DATED 4 JULY 2005
    00017103  
 
               
 
  OIL TAXATION ACT 1975 : DETERMINATION OF OIL FIELD NO
       
15
  398 BLANE DATED 20 JULY 2005     00017147  
 
               
16
  DEED OF AMENDMENT DATED 10 AUGUST 2005
    00016789  
 
               
 
  OPERATING AGREEMENTS        
1
  JOINT OPERATING AGREEMENT DATED 1 SEPTEMBER 1975
    00010975  
 
               
 
  JOINT OPERATING AGREEMENT FOR FIFTH ROUND PRODUCTION
       
2
  LICENCE NUMBER P.273 DATED 13 APRIL 1978
    00012234  
 
               
 
  JOINT OPERATING AGREEMENT FOR FIFTH ROUND PRODUCTION
       
3
  LICENCE NUMBER P.272 DATED 28 APRIL 1978
    00012238  
 
               
 
  JOINT OPERATING AGREEMENT FOR SIXTH ROUND PRODUCTION
       
4
  LICENCE NUMBER P.317 DATED 16 APRIL 1980
    00012235  
 
               
 
  ETTRICK PRE-UNITISATION AGREEMENT DATED 11 FEBRUARY
       
5
    1986       00012239  
 
               
 
  NOVATION TO THE PURPLE AREA OPERATING AGREEMENT DATED
       
6
  2 SEPTEMBER 1986     00011316  
 
               
 
  NOVATION OF THE PURPLE AREA OPERATING AGREEMENT DATED
       
7
  2 SEPTEMBER 1986     00011343  
 
               
 
  NOVATION AND AMENDMENT OF JOINT OPERATING AGREEMENT
       
8
  DATED 30 JULY 1993
    00011355  
 
               
 
  NOVATION OF JOINT OPERATING AGREEMENT (P.111) DATED
       
9
  30 JULY 1993     00011317  
 
               
10
  NOVATION OF LICENCE P.111 JOA DATED 1 MARCH 1994
    00011360  
 
               
 
  NOVATION AND AMENDMENT IN RELATION TO THE P.111 JOINT
       
11
  OPERATING AGREEMENT (BLOCK 30/3A) DATED 30 JULY 1998
    00011323  
 
               
 
  NOVATION AND AMENDMENT IN RELATION TO THE P.111 JOINT
       
12
  OPERATING AGREEMENT (BLOCK 30/3A) DATED 30 JULY 1998
    00011369  
 
               
 
  NOVATION OF LICENCE P.111 JOINT OPERATING AGREEMENT
       
13
  DATED 20 OCTOBER 1998
    00011326  
 
               
 
  NOVATION OF LICENCE P.111 JOINT OPERATING AGREEMENT
       
14
  DATED 20 OCTOBER 1998
    00011376  
 
               
15
  NOVATION OF LICENCE P.111 JOA DATE 20 SEPTEMBER 1999
    00011329  
 
               
16
  NOVATION OF LICENCE P.111 JOA DATE 20 SEPTEMBER 1999
    00011385  
 
               
 
  EXECUTION DEED RE: UNITED KINGDOM PETROLEUM
       
 
  PRODUCTION LICENCE P.111 (DATED 7 SEPTEMBER 1970),
       
 
  JOINT OPERATING AGREEMENT FOR UNITED KINGDOM
       
 
  PRODUCTION PETROLEUM LICENCE P.111 RELATING TO BLOCK
       
 
  30/3A (UPPER) ABOVE THE TOPOF THE DANIAN/EKOFISK        
 
  LAYER (DATED 1 SEPTEMBER 1975), LICENCE P.111
       
 
  RESTATED TRUST DEED (DATED 20 SEPTEMBER), INTERIM
       
 
  CO-OPERATING AGREEMENT IN RESPECT OF BLOCK 30/3A
       
17
  (DATED 30 JULY 1998) DATED 17 MARCH 2004
    00011565  
 
               
 
  TRANSFER OF OPERATORSHIPAGREEMENT IN RELATION TO
       
 
  LICENCE NO. P.111, BLOCK 30/3A (UPPER) ABOVE THE TOP
       
18
  OF THE DANIAN/EKOFISK LAYER DATED 17 MARCH 2004
    00012075  
 
               
 
  EXECUTION DEED RE: LICENCE P.111 (7 SEPTEMBER 1970 -
       
 
  HAVING EFFECT FROM9 JUNE 1970), RESTATED TRUST DEED
       
 
  (20 DECEMBER 2002), JOINT OPERATING AGREEMENT        
 
  RELATING TO LICENCE P.111 AS IT RELATES BLOCK 22/25A
       
 
  - EXCLUDING MIRREN AND MERGANSER (1 SEPTEMBER 1975),        
 
  STAM DUTY AGREEMENT (25 APRIL 1984) DATED 13 JULY
       
19
    2004       00012458  
 
               
 
  BLANE FIELD PRE-UNITISATION AGREEMENT DATED 2
       
20
  NOVEMBER 2004
    00015153  
 
               
 
  BLANE FIELD UNITISATION AND UNIT OPERATING AGREEMENT
       
21
  DATED 6 JULY 2005
    00016680  
 
               
 
  TRANSPORTATION & PROCESSING        
1
  NET PROFITS INTEREST AGREEMENT DATED 1 DECEMBER 1997
    00012141  
 
               
 
  PROXIMITY AGREEMENT BETWEEN ULA AND BLANE DATED 4
       
2
  MARCH 2005
    00015776  
 
               
 
  HEADS OF AGREEMENT ESTABLISHING THE KEY PRINCIPLES
       
 
  FOR THE DEVELOPMENT OF THE BLANE FIELD OVER THE ULA
       
3
  PLATFORM DATED 1 SEPTEMER 2005
    00017190  
 
               
 
  CABLE CROSSING AGREEMENT IN RESPECT OF THE BLANE- ULA
       
 
  PIPELINES AND THE NORSEA COMMUNICATIONS CABLE DATED
       
4
  18 APRIL 2006   TLM9166-14

 
               
 
  MISCELLANEOUS        
 
  EXECUTION DEED RELATING TO : LICENCE P.111 (7
       
 
  SEPTEMBER 1970 - HAVING EFFECT FROM 9 JUNE 1970),
       
 
  RESTATED TRUST DEED (20 DECEMBER 2002), JOINT
       
 
  OPERATIGN AGREEMENT RELATING TO LICENCE P.11 AS IT
       
 
  RELATES BLOCK 22/25A EXCLUDING MIRREN AND MERGANSER (
       
 
  1 SEPTEMBER 1875), STAMPDUTY AGREEMENT ( 25 APRIL        
1
  1984) DATED 13 JULY 2004     00012458  
 
               
 
  NOVATION OF A STAMPDUTY AGREEMENT (DATED 25 APRIL
       
2
  1984) RELATING TO LICENCE P.111 DATED 20 JULY 2994     00012459  
 
               
 
  BLANE PRE-DEVELOPMENT STUDIES AGREEMENT DATED 1
       
3
  FEBRUARY 2005
    00015601  
 
               
 
  PETROLEUM ACT 1998: INVITATION TO MAKE
       
 
  REPRESENTATIONS UNDER SECTION 31(4) OFFSHORE
       
 
  INSTALLATIONS RE: ALL SUBSEA EQUIPMENT INCLUDING THE
       
 
  WELLHEAD PROCTECTION STRUCTURE ASSOCIATED WITH THE
       
4
  BLANE FIELD DATED 21 NOVEMBER 2005
    00017963  
 
               
F
  LICENCE P.1264 BLOCK 28/5B & 28/10A        
 
               
 
  LICENCE TO SEARCH AND BORE AND GET PETROLEUM IN
       
 
  BLOCKS 28/5B & 29/10A (IN THE PROCESS OF BEING
       
1
  SIGNED)
       
 
               

Schedule 2

Working Capital

Part A



1.   Pursuant to Clause 3.2 of this Agreement, the working capital balance for
each of the Interests shall be determined in accordance with the provisions of
this Schedule, by:



1.1   adding together the amounts of the Cash Balances, trade account
receivables, prepayments and sundry receivables, VAT Receivable, Other Assets,
Inventory (net of Inventory Provisions) and Underlifts (the “Positive Balance”)
for each Interest; and



1.1   adding together the amounts of any overdraft balance, VAT Payable,
Accruals, Other Liabilities and Overlifts (the “Negative Balance”) for each
Interest; and



1.2   deducting each Negative Balance from each Positive Balance, and adding
together the net balances.



2.   Elements



2.1   The elements of working capital shall comprise those items set out in the
Exhibit to this Schedule, which items shall have the following meanings:

“Cash Balances” means cash balances held by the Joint Account at the Completion
Date;

“VAT Receivable/Payable” means VAT due to/from the Joint Account but not
recovered/paid at the Completion Date;

“Other Assets” means other assets due to the Joint Account but unpaid at the
Completion Date;

“Inventory” means the value of inventory reflected in the Joint Venture Billings
and equipment held at the onshore warehouse, vendors yards and offshore;

“Inventory Provisions” means both general and specific provision made for
obsolete, slow moving or defective items of inventory as adopted by the Joint
Account at the Completion Date and as set out in the Joint Venture Billings;

“Accruals” means the amounts accrued by the Joint Account but unpaid as at the
Completion Date;

“Other Liabilities” means the other liabilities accrued by the Joint Account but
unpaid as at the Completion Date;

“Joint Account” means any joint account held by the relevant Operator in
accordance with each of the JOAs and any relevant pipeline operating agreement;

“Overlift/Underlift” means, in relation to the interest of the Seller in a
Field, the amount in barrels by which the aggregate amount of Oil, or NGL
products in metric tonnes, or Gas as described in the hydrocarbon accounts
prepared by the Field Operator, lifted by the Seller on and before the
Completion Date exceeds (in the case of Overlift) or falls short of (in the case
of Underlift) the aggregate amount of production entitlement on and before the
Comletion Date attributable to that interest. The Overlift/Underlift position of
each Field at the Completion Date is set out in the relevant terminal accounts.



3.   Valuation of certain elements

For all elements of working capital, other than Overlift and Underlift, trade
account receivables, prepayments and sundry receivables, the figures shall be
derived from the statements provided by the Operator (Joint Venture Billings).



4.   Valuation of Overlift and Underlift for Crude Oil

The value of any Overlift/Underlift of a Field shall be taken to be the average
price per barrel achieved from sales in the month prior to the Completion Date.
Where no sales have occurred in the prior month then the actual sales in the
months subsequent to the Completion Date as adjusted for the premium or
discounts in current contracts will be used. In the case of Overlift, the
resulting valuation will have deducted therefrom, any PRT net of CT paid or to
be paid, by the Seller on such Overlift.



5.   Valuation of Overlift and Underlift for NGL Products

The value of any Overlift and Underlift of a Field shall be taken to be the
average price per metric tonnes achieved from sales in the months subsequent to
the Completion Date.



6.   Valuation of Overlift and Underlift for Gas Products

Overlift or Underlift gas entitlement balances present due to gas banking or
daily nominations arrangements shall be determined with reference to the
prevailing gas price invoiced in the prior month.



7.   Currency

Euro, GBP and other denominated amounts are to be translated into US Dollars at
the applicable conversion rate.

Part B

Working capital balances shall be determined as set out above in respect of each
of the Interests.

Exhibit

Form of Working Capital Statement

                              100%             Joint Venture   Interest    
Interest   £   %   Interest Share £     -   -         As per Joint Venture      
                  Billings (where                         relevant)            
           
Trade account receivables
                       
Prepayments and sundry receivables
                       
Cash
                       
VAT receivable/payable
                       
Other Assets
                       
Inventory
                       
Inventory Provisions
                       
Accruals
                       
Other Liabilities
                       
 
    0               0  
 
                       
As per terminal accounts
                       
TOTAL WORKING CAPITAL
                    0  
 
                       

Schedule 3

MAC Contracts

                      Contract No.   Department   Contractor   Service /
Description   Start date   End Date         HALLIBURTON MFG &            
C/PAL/012 - TLM 0462   WELLS   SVCS LTD   CEMENTING SERVICES   09/01/2004  
07/01/2008             FISHING, MILLING & CASING         C/PAL/013 - TLM 0463  
WELLS   BAKER OIL TOOLS   CUTTING/ABANDONMENT SERVICES   24/01/2004   23/01/2007
            DRILLING FLUIDS & ASSOCIATED         C/PAL/014 - TLM 0464   WELLS  
BAKER HUGHES INTEQ   SERVICES   24/01/2004   20/01/2007             DIRECTIONAL
DRILLING &         C/PAL/015 - TLM 0465   WELLS   PATHFINDER   MWD/LWD SERVICES
  13/04/2004   12/01/2008 C/PAL/016 - TLM 0466   WELLS   WEATHERFORD   CASED
HOLE SERVICES   22/01/2004   21/01/2007             SUBSEA WELLHEAD & CONDUCTOR
        C/PAL/017 - TLM 0467   WELLS   VETCO GRAY   SUPPLY & MANAGEMENT SERVICES
  13/01/2004   12/01/2008             CASING & TUBING RUNNING         C/PAL/019
- TLM 0468   WELLS   WEATHERFORD   SERVICES   09/01/2004   08/01/2008          
  OCTG: SUPPLY & MANAGEMENT         C/PAL/020 - TLM 0527   WELLS   VMOG  
SERVICES   23/01/2004   31/12/2006         HALLIBURTON MFG &            
C/PAL/022 - TLM 0469   WELLS   SVCS LTD   MUD LOGGING SERVICES        
24/02/2008                                     -             SCHLUMBERGER      
              EVALUATION &   WELL TESTING & SAMPLING         C/PAL/024 - TLM
0471   WELLS   PRODUCTIONS LTD   SERVICES   18/08/2004   17/08/2006            
COILED TUBING & PUMPING         C/PAL/025 - TLM 0472   WELLS   PSL   SERVICES  
07/04/2004   05/04/2007         HALLIBURTON MFG &           will close after
C/PAL/026 - TLM 0518   WELLS   SVCS LTD   TCP & DST SERVICES       MMFR #4      
          -                 ROTATING LINER HANGER         C/PAL/028 -TLM 0473  
WELLS   WEATHERFORD   SYSTEMS & SERVICES       16/03/2008                 -    
        AURORA   PROVISION OF CONSULTANCY         C/PAL/029 - TLM 0474   WELLS  
ENVIRONMENTAL LTD   SUPPORT SERVICES   01/01/2006   31/12/2006 C/PAL/030 - TLM
0475   WELLS   WEATHERFORD   DRILLING TOOLS SUPPLY SERVICE       11/05/2007    
            -                 PROVISION OF RISK                 ABERDEEN
DRILLING   FACILITATION, MANAGEMENT &         C/PAL/031 - TLM 0476   WELLS  
CONSULTANTS LTD   RIG EVALUATION   06/12/2005   05/12/2006            
INSPECTION/EXPEDITING         C/PAL/046 - TLM 0479   WELLS   RBG LIMITED  
SERVICES   23/03/2005   18/07/2006         DATALOG TECNOLOGY            
C/PAL/048 - TLM 0480   WELLS   LIMITED   MUD LOGGING SERVICES   01/09/2005  
31/08/2007                     will close after C/PAL/052 - TLM 0522   WELLS  
MI SWACO   SOLIDS CONTROL SERVICES       MMFR #4                 -     C/PAL/056
- TLM 0481   WELLS   NALCO LIMITED   PRODUCTION CHEMICALS   01/05/2004  
30/04/2006             WELLHEAD MAINTENANCE ON         C/PAL/070 - TLM 0485  
WELLS   VETCO GRAY   MONTROSE   01/03/2005   28/09/2006         PROSAFE DRILLING
UK             C/PAL/082 - TLM 0486   WELLS   LTD   INSTALLATION/EQUIPMENT COSTS
  01/06/2004                         -             FRAMEWORK CONTRACT FOR      
  C/PAL/083 - TLM 0487   WELLS   CANSCO LTD   DRILLING TOOLS & SERVICES  
11/05/2004   10/08/2006             FRAMEWORK AGREEMENT FOR         C/PAL/109 -
TLM 0490   WELLS   COREX UK LTD   LABORATORY SERVICES   20/07/2004   19/07/2006
        GENESIS OIL & GAS   TECHNICAL CONSULTANCY         C/PAL/110 - TLM 0491  
PROJECTS   CONSULTANTS   SERVICES   01/07/2004   30/06/2006         WOOD GROUP  
                  PRODUCTION   PDHG SYSTEMS FOR SUPPORT OF         C/PAL/118-
TLM 0492   WELLS   TECHNOLOGY LTD   OPERATION IN 2005/2006       31/03/2007    
            -             MODUSPEC                     ENGINEERING (UK)  
TECHNICAL CONSULTANCY         C/PAL/121- TLM 0493   WELLS   LTD   SERVICES  
28/10/2004   27/10/2006         ISLAND OFFSHORE   FRAMEWORK FOR LWIV SERVICES  
      C/APL/126A - TLM 0494   WELLS   MANAGEMENT AS   WITH ISLAND FRONTIER  
04/03/2005   EVERGREEN             ENGINEERING & TECHNICAL         C/PAL/137-
TLM 0495   PROJECTS   INGEN-IDEA LTD   CONSULTANCY SERVICES   01/01/2005  
31/12/2006 C/PAL/138 - TLM 0496   WELLS   PETROSTRAT   BIOSTRATIGRAPHIC SERVICES
  15/02/2005   14/10/2006             ENGINEERING & TECHNICAL         C/PAL/146
- TLM 0499   PROJECTS   FES   CONSULTANCY SERVICES   01/01/2005   31/12/2006    
    GLOBAL SANTAFE UK             C/PAL/156 - TLM 0501   WELLS   DRILLING LTD  
GSF ARTIC II CONTRACT   06/06/2005   31/12/2007             GEOCHEMICALLY BASED
                    PRODUCTION ALLOCATION         C/PAL/166 - TLM 0502   WELLS  
FUGRO ROBERTSON   METHODOLOGY SERVICES   28/04/2005   31/12/2006            
COMMERCIAL CONSULTANCY         TLM 0477   WELLS   FABIAN UK LTD   SERVICES  
01/03/2006   28/02/2008             DOWNHOLE AND CAMSCAN SUBSEA        
C/PAL/175 - TLM 0504   WELLS   EV OFFSHORE   CAMERAS   28/05/2005   31/12/2006  
          LOWER COMPLETION EQUIPMENT         C/PAL/182 - TLM 0505   WELLS  
RESLINK AS   AND ASSOCIATED EQUIPMENT   12/10/2005   31/12/2006 C/PAL/183 - TLM
0506   WELLS   DRILLTECH   DRILLING TOOLS       31/12/2006             -        
C/PAL/184 - TLM 0507   WELLS   STRATOS GLOBAL LTD   COMMUNICATION SERVICES      
31/12/2006                 -     C/PAL/187 - TLM 0508   WELLS   ROVTECH LIMITED
  ROV SERVICES ON GSF ARTIC II   01/11/2005   01/11/2006             CUTTINGS
CONTAINMENT ON THE         C/PAL/192 - TLM 0509   WELLS   OILTOOLS EUROPE LTD  
ARTIC II   22/09/2005   30/09/2006             RED SPIDER         C/PAL/195 -
TLM 0510   WELLS   RED SPIDER   COMPLETION/TOOLS/SERVICES   16/08/2005  
15/08/2006         SCHLUMBERGER   INTELLIGENT FIRING SYSTEM -         C/PAL/198
- TLM 0511   WELLS   OILFIELD UK PLC   TCP SERVICES   01/01/2006   31/12/2007  
      GARDLINE GEOSURVEY             C/PAL/202 - TLM 0513   WELLS   LTD   SITE
SURVEY SERVICES   25/11/2005   31/07/2006         SMITH REA ENERGY   SPECIALIST
ALLOCATION &         C/PAL/203 - TLM 0514   PROJECTS   ASSOCIATES   METERING
SYSTEM SUPPORT   30/09/2005   30/09/2007             SAMPLE MANAGEMENT/STORAGE  
      C/PAL/204 - TLM 0515   WELLS   EXPRO GROUP   SERVICES   01/06/2005  
30/05/2007             SEALANT INJECTION ENGINEER &         C/PAL/208 - TLM 0516
  WELLS   KCI   EQUIPMENT   18/10/2005   17/10/2006             SURFACE TEST
TREE AND         C/PAL/212 - TLM 0517   WELLS   SCHLUMBERGER   ASSOCIATED EQUIP
  18/11/2005   18/11/2006         ENVENTURE GLOBAL             C/PAL/217 - TLM
0557   WELLS   TECHNOLOGY   EXPANDABLE TUBULAR SYSTEM   09/12/2005   31/12/2006
C/PAL/229 — TLM 0525
  WELLS   FUGRO SURVEY LTD   RIG POSITIONING SERVICES   18/01/2006   will close
after
flotel departure
 
                   
TLM-0444
  PROJECTS   SOLAR TURBINES
INTERNATIONAL CO.  
COMPRESSOR PACKAGE (WAGE)  
25/11/2004  
31/12/2006
 
                   
 
                   
TLM-0445
  PROJECTS   HSM STEEL STRUCTURES   COMPRESSION AND TREATMENT
MODULE (WAGE)  
06/05/2005  
03/08/2006
 
                   
 
                   
TLM-0446
  PROJECTS   TECHNIP OFFSHORE UK
LIMITED  
SUBSEA EPIC SERVICES (WAGE)  
20/05/2005  
01/12/2006
 
                   
 
                   
TLM-0447
  PROJECTS   SUBSEA 7 BV   SUBSEA EPIC SERVICES (ENOCH)   03/06/2005  
mobilisation of
pipelay spread + 52
days
 
                   
 
                   
TLM-0448
  PROJECTS   ALLSEAS UK LIMITED   PIPELAY (BLANE)   12/07/2005   01/10/2006
 
                   
 
                   
TLM-0449
  PROJECTS   HEREEMA MARINE
CONTRACTORS   TRANSPORT & INSTALLATION OF
MONTROSE WAGE MODULE (WAGE)  
30/05/2005  
not specified
 
                   
 
                   
TLM-0450
  PROJECTS   DALMINE( TENARIS)   SUPPLY OF COATED LINEPIEP
(BLANE)  
15/07/2005  
30/06/2006
 
                   
 
                   
TLM-0451
  PROJECTS   OCEANEERING
MULTIFLEX (UK)LTD  
UMBILICAL SUPPLY (BLANE)  
29/06/2005  
31/08/2006
 
                   
 
                   
TLM-0452
  PROJECTS   CORUS   PIPELINE SUPPLY (BLANE)   21/07/2005   30/06/2006
 
                   
 
                   
TLM-0453
  PROJECTS   LOGSTOR   INSULATION COATING (BLANE)   30/08/2005   15/07/2006
 
                   
 
                   
TLM-0545
  PROJECTS   COOPER CAMERON
VALVES ITALY
S.R.L.- RING O
VALVE FACILITY  


SSIV / VALVE SUPPLY (BLANE)  


11/11/2005  


23/06/2006
 
                   
 
                   
TLM-0454
  PROJECTS   DET NORSKE VERITAS   DESIGN ENGINEERING (BLANE)   08/08/2005  
31/12/2006
 
                   
 
                   
TLM-0442
  PROJECTS   BLUE WATER SHIPPING
A/S   LOGISTICS SERVICES, ESBJERG
(BLANE)  
18/04/2006  
N/A
 
                   
 
                   
TLM-0455
  PROJECTS   ALLSEAS MARINE
CONTRACTORS S.A.   TRENCHING AND COMMISSIONING
(BLANE)  
30/12/2005  
not specified
 
                   
 
                   
TLM-0560
  PROJECTS   SUBSEA 7 UK   UMBILICAL INSTALLATION & DSV
TIE-INS (BLANE)  
21/12/2005  
N/A
 
                   
 
                   
TLM-0558
  PROJECTS   VETCO GRAY NORWAY   DIVERLESS CONNECTORS (BLANE)   23/12/2005  
04/10/2006
 
                   
 
                   
PET 1513 — TLM 0386
  OPERATIONS   PII LTD   PROVISIN OF PIPELINE
INTEGRITY SURVEY SERVICES  
01/01/2004  
31/12/2006
 
                   
 
                   
PET 1545 — TLM 0405
  OPERATIONS   ABB AUTOMATION   PROVISION OF MAINTENANCE
SUPPORT SERVICES  
01/12/2003  
31/12/2006
 
                   
 
                   
PET 1583
  OPERATIONS   WEATHERNEWS UK
LIMITED   PROVISION OF WEATHER
FORECASTING  
30/04/2003  
31/12/2006
 
                   
 
                   
PET 1585
  OPERATIONS   COMMERCIAL
MICROBIOLOGY
LIMITED  

ANALYSIS OF POTABLE WATER  

20/05/2003  

31/12/2006
 
                   
 
                   
PET 1501 — TLM 0380
  OPERATIONS   ARAMARK LTD   PROVISION OF CATERING AND
HOTEL SERVICES  
30/09/2005  
31/01/2006
 
                   
 
                   
PET 1555 — TLM 0412
  OPERATIONS   SAIC LIMITED   MAXIMO APPLICATION SUPPORT   08/10/2003  
28/02/2006
 
                   
 
                   
PET 1543 — TLM 0404
  OPERATIONS   WORMALD ANSUL (UK)
LIMITED   PROVISION OF FIRE AND GAS
MAINTENANCE  
01/09/2003  
28/02/2006
 
                   
 
                   
PET 1520 — TLM 0391
  OPERATIONS   WS ATKINS   PROVISION OF ENGINEERING
CONSULTANCY SERVICES  
28/04/2003  
28/02/2006
 
                   
 
                   
PET 1502 — TLM 0381
  OPERATIONS   ASCO UK   SHOREBASE INVENTORY
MANAGEMENT SERVICES  
20/05/2003  
31/03/2006
 
                   
 
                   
PET 1613 — TLM 0438
  OPERATIONS   PROSPECT FLOW
SOLUTIONS   PROVISION OF COMPULATION
FLUID DYNAMIC ASSESSMENT OF
MONTROSE SEPERATION TRAIN
OPTIONS  


15/12/2005  


31/03/2006
 
                   
 
                   
PET 1548 — TLM 0408
  OPERATIONS   IKM TESTING LTD   OIL FLUSHING, CHEMICAL
CLEANING AND ASSOCIATED
SERVICES  

12/04/2005  

12/04/2006
 
                   
 
                   
PET 1601 — TLM 0429
  OPERATIONS   DEVONPORT ROYAL
DOCKYARD LTD  
COMPOSITE REPAIR SERVICES  
25/04/2005  
24/04/2006
 
                   
 
                   
PET 1515 — TLM 0387
  OPERATIONS   SCORE (EUROPE)LTD   PROVISION OF VALVE
MANAGEMENT SERVICES  
20/05/2003  
30/04/2006
 
                   
 
                   
PET 1539 — TLM 0402
  OPERATIONS   TYCO ENGINEERING   PROVISION OF RELIEF VALVE
MAINTENANCE SERVICES  
20/05/2003  
30/04/2006
 
                   
 
                   
PET 1521 — TLM 0392
  OPERATIONS   SALAMIS (M & I)
LIMITED  
FABRIC MAINTENANCE SERVICES  
03/05/2001  
03/05/2006
 
                   
 
                   
PET 1557 — TLM 0413
  OPERATIONS   ITS TESTING SERVICES   PROVISION OF LABORATORY AND
ASSOCIATED SERVICES  
20/05/2003  
20/05/2006
 
                   
 
                   
PET 1525 — TLM 0395
  OPERATIONS   COSALT INTERNATIONAL   PROVISION OF LIFEJACKET AND
LIFECRAFT SERVICES  
20/05/2003  
20/05/2006
 
                   
 
                   
PET 1518 — TLM 0389
  OPERATIONS   SWIRE EPD   HELIFUEL SERVICES   20/05/2003   20/05/2006
 
                   
 
                   
PET 1602 — TLM 0430
  OPERATIONS   DBI OFFSHORE
SERVICES LTD   AQUADRIL DESCALING COLD VENT
LINE — MONTROSE  
06/06/2005  
05/06/2006
 
                   
 
                   
PET 1506 — TLM 0383
  OPERATIONS   GE INTERNATIONAL   PROVISION OF COMPRESSOR
MAINTENANCE  
01/03/2005  
30/06/2006
 
                   
 
                   
PET 1517 — TLM 0388
  OPERATIONS   SPARROWS OFFSHORE
SERVICES   PROVISION OF MECHANICIAL
HANDLING EQUIPMENT AND
MAINTENANCE  

20/05/2003  

30/06/2005
 
                   
 
                   
PET 1605 — TLM 0432
  OPERATIONS   CORE TECHNICAL
SERVICES  
MONTROSE DRAIN LINE REPAIR  
04/07/2005  
03/07/2006
 
                   
 
                   
PET 1607 — TLM 0433
  OPERATIONS   IICORR LIMITED   FABRIC MAINTENANCE SERVICES   25/07/2005  
24/07/2006
 
                   
 
                   
PET 1578 — TLM 0421
  OPERATIONS   TILSEY AND LOVATT   PROVISION OF DIESEL AND GAS
PILLAR  
01/08/2003  
31/07/2006
 
                   
 
                   
PET 1561 — TLM 0414
  OPERATIONS   GD ENGINEERING   PROVISION OF PIG LAUNCHERS
AND RECEVIERS  
01/08/2003  
31/07/2006
 
                   
 
                   
PET 1608 — TLM 0434
  OPERATIONS   FILM-OCEAN LTD   SUITCASE ROV INSPECTION   04/07/2005  
03/07/2006
 
                   
 
                   
PET 1609 — TLM 0435
  OPERATIONS   INTEGRATED SUBSEA
SERVICES LTD  
ROV INSPECTION SERVICES  
15/07/2005  
14/07/2006
 
                   
 
                   
PET 1566 — TLM 0416
  OPERATIONS   DONUT (SAFETY)
SYSTEMS   PROVISION OF EMERGENCY
ESCAPE SYSTEMS  
01/09/2003  
31/07/2006
 
                   
 
                   
PET 1524 — TLM 0394
  OPERATIONS   ELECO DOWDING AND
MILLS   PROVISION OF ELECTRICAL
SUPPLIES  
01/08/2003  
31/07/2006
 
                   
 
                   
PET 1564 — TLM 0415
  OPERATIONS   SYNETIX TRACERCO   PROVISION OF NUCLEONIC LEVEL
MANAGEMENT  
01/09/2003  
31/08/2006
 
                   
 
                   
PET 1511 — TLM 0385
  OPERATIONS   OFFSHORE DESIGN LTD   PROVISION OF DOCUMENT
CONTROL AND ASSOCIATED
SERVICES  

20/05/2003  

31/08/2006
 
                   
 
                   
PET 1533 — TLM 0399
  OPERATIONS   STANDARD AERO
LIMITED  
PROVISION OF TURBINE SERVICES  
01/09/2003  
01/09/2006
 
                   
 
                   
PET 1552 — TLM 0409
  OPERATIONS   E-PRODUCTION
SOLUTIONS LIMITED   PROVISION OF INSTRUMENT
PANELS MAINTENANCE  
01/10/2003  
30/09/2006
 
                   
 
                   
PET 1527 — TLM 0396
  OPERATIONS   RHOMAX ENGINEERING
LTD   FISCAL METERING SERVICES AND
SUPPORT  
01/10/2004  
30/09/2006
 
                   
 
                   
PET 1611 — TLM 0436
  OPERATIONS   AMGAS LTD   PROVISION OF GAS DETECTOR
SUPPLY AND INSTALLATION  
01/10/2005  
30/09/2006
 
                   
 
                   
PET 1612 — TLM 0437
  OPERATIONS   CAPE INDUSTRIAL
SERVICES LIMITED  
PROVISION OF AD-HOC RIGGERS  
01/11/2005  
31/10/2006
 
                   
 
                   
PET 1577 — TLM 0420
  OPERATIONS   PROVISION OF
CONTROL SYSTEMS
SUPPORT  
PROVISION OF CONTROL SYSTEM
SUPPORT  

20/05/2003  

30/11/2006
 
                   
 
                   
PET 1553 — TLM 0410
  OPERATIONS   DRON AND DICKSON   PROVISION OF SUPPLY AND
MAINTENANCE OF ELETRICAL
EQUIPMENT  

01/08/2003  

31/12/2006
 
                   
 
                   
PET 1529 — TLM 0397
  OPERATIONS   LLOYDS REGISTER OF
SHIPPING   INDEPENDENT CERTIFICATION
AUTHORITY  
20/05/2003  
31/12/2006
 
                   
 
                   
PET 1600 — TLM 0428
  OPERATIONS   OCEANEERING
INTERNATIONAL
SERVICES  
PROVISION OF INSPECTION AND
INTEGRITY SERVICES  

01/01/2004  

01/01/2007
 
                   
 
                   
PET 1576 — TLM 0419
  OPERATIONS   SURVIVAL CRAFT   PROVISION OF LIFEBOAT REPAIRS   01/10/2003  
31/01/2007
 
                   
 
                   
PET 1554 — TLM 0411
  OPERATIONS   MICROPACK   SUPPORT OF FIRE AND GAS
SYSTEMS  
30/09/2003  
02/02/2007
 
                   
 
                   
PET 1570 — TLM 0417
  OPERATIONS   TYCO ENGINEERING (A
DIVISION OF WORMALD
ANSUL)  

FIRE PROTECTION SERVICES  

01/03/2005  

28/02/2007
 
                   
 
                   
PET 1546 — TLM 0406
  OPERATIONS   SCOTIA
INSTRUMENTATION   PROVISION OF ENGINEERS AND
MAINTENANCE INSTRUMENTATION  
01/10/2003  
30/04/2007
 
                   
 
                   
PET 1604 — TLM 0431
  OPERATIONS   AQUIDATA EXCEL JV   METERING SYSTEM SUPPORT   20/06/2005  
20/06/2007
 
                   
 
                   
PET 1575 — TLM0418
  OPERATIONS   WORMALD ANSUL (UK)
LIMITED  
HVAC SERVICES AND SUPPORT  
01/11/2004  
01/11/2007
 
                   
 
                   
PET 1522 — TLM 0393
  OPERATIONS   ATLAS COPCO
COMPRESSORS LIMITED   PROVISION OF COMPRESSOR
MAINTENANCE  
01/09/2003  
31/12/2007
 
                   
 
                   
PET 1596 — TLM 0427
  OPERATIONS   ITS TESTING SERVICES   FORTIES PIPELINE LIQUID
ANALYSIS SERVICES  
01/02/2003  
31/01/2008
 
                   
 
                   
PET 1547 — TLM 0407
  OPERATIONS   BUREAU VERITAS
INSPECTION  
CONDITION BASED MONITORING  
01/03/2005  
28/02/2008
 
                   
 
                   
PET 1534 — TLM 0400
  OPERATIONS   BATTERY TEROTECH   BATTERY MAINTENANCE
MANAGEMENT  
01/04/2005  
31/03/2008
 
                   
 
                   
PET 1593 — TLM 0426
  OPERATIONS   SML TECHNOLOGIES
LIMITED   PROVISION OF PERSONAL
LOCATOR BEACONS  
20/05/2003  
20/05/2008
 
                   
 
                   
PET 1536 — TLM 0401
  OPERATIONS   SCOTOIL SERVICES   PROVISION OF DECONTAMINATION
AND DISPOSAL SERVICES  
20/05/2003  
20/05/2008
 
                   
 
                   
PET 1542 — TLM 0403
  OPERATIONS   WEIR ENGINEERING
SERVICES  
PUMP MANAGEMENT SERVICES  
10/05/2005  
09/05/2008
 
                   
 
                   
PET 1530 — TLM 0398
  OPERATIONS   FINNINGS LTD   PROVISION OF DIESEL ENGINE
MAINTENANCE  
01/08/2003  
31/07/2008
 
                   
 
                   
PET 1503 — TLM 0382
  OPERATIONS   MOTHERWELL BRIDGE
ENGINEERING   PROVISION OF HEAT EXCHANGER
MAINTENANCE SERVICES  
01/09/2003  
31/07/2008
 
                   
 
                   
PET 1591 — TLM 0424
  OPERATIONS   VISCOM (ABERDEEN)
LTD   PROVISION OF HELICOPTER
PASSANGER SAFETY BRIEFINGS  
12/05/2003  
01/08/2008
 
                   
 
                   
PET 1510 — TLM 0384
  OPERATIONS   KELTON ENGINEERING
LIMITED   METERING SOFTWARE SUPPORT
SYSTEMS  
01/01/2004  
29/12/2008
 
                   
 
                   
PET 1519 — TLM 0390
  OPERATIONS   SAIC LIMITED   OPUS SUPPORT   01/03/2004   31/03/2009
 
                   
 
                   
PET 1592 — TLM 0425
  OPERATIONS   RIVERSIDE COMPUTER
SERVICES LTD   PROVISION OF ATTENDANCE
TRACKING SYSTEM  
20/05/2003  
31/05/2009
 
                   
 
                   
PET 1579 — TLM 0422
  OPERATIONS   MRO SOFTWARE UK
LIMITED   MAXIMO SOFTWARE LICENCE AND
MAINTENANCE AGREEMENT  
06/03/2003  
EVERGREEN
 
                   
 
                   
PET 1589 — TLM 0423
  OPERATIONS   LOGIC UK LIMITED   VANTAGE SOFTWARE LICENCE
AGREEMENT  
12/05/2003  
EVERGREEN
 
                   
 
                   
PET 1603
  OPERATIONS   LOGIC   FLIGHT SHARING TRIAL
AGREEMENT  
25/05/2003  
EVERGREEN
 
                   
 
                   
PAL/003
  OPERATIONS   VIKING OFFSHORE
SERVICES LIMITED  
SAFETY STANDBY VESSEL  
20/05/2003  
30/09/2005
 
                   
 
                   
PAL/001
  OPERATIONS   BRIGGS
ENVIRONMENTAL
SERVICES   PROVISION OF POLLUTION
CONTROL EQUIPMENT AND
SERVICES  

20/05/2003  

31/12/2005
 
                   
 
                   
PAL/136
  OPERATIONS   OSRL   AERIAL DISPERSENT   20/05/2003   31/12/2005
 
                   
 
                   
PAL/078
  OPERATIONS   NOBLE DENTON EUROPE
LTD   PROVISION OF MARINE
CONSULTANCY SERVICES  
11/03/2004  
10/03/2006
 
                   
 
                   
PAL/035
  OPERATIONS   FACILITIES
MANAGEMENT ABERDEEN   PROVISION OF FACILITIES
MANAGEMENT  
01/02/2004  
30/04/2006
 
                   
 
                   
PAL/116
  OPERATIONS   BOND HELICOPTERS LTD   AD-HOC HELICOPTER SERVICES   10/03/2005  
31/05/2006
 
                   
 
                   
PAL/002
  OPERATIONS   CHC SCOTIA LIMITED   HELICOPTER SERVICES   20/05/2006  
31/05/2006
 
                   
 
                   
PAL/009
  OPERATIONS   BRISTOW HELICOPTERS
LIMITED  
AD-HOC HELICOPTER SERVICES  
10/06/2003  
31/05/2006
 
                   
 
                   
PAL/147
  OPERATIONS   RIDER HUNT
INTERNATIONAL  
CONTRACT CONSULTANCY SERVICES  
01/06/2005  
31/05/2006
 
                   
 
                   
PAL/004
  OPERATIONS   BP EXPLORATION   PSV SHARING   01/04/2003   31/12/2006
 
                   
 
                   
PAL/061
  OPERATIONS   CONSTRUCTION
SPECIALIST LIMITED   PAN ASSET SUBSEA SUPPORT AND
PROJECT MANAGEMENT  
15/07/2004  
09/06/2006
 
                   
 
                   
PAL/006
  OPERATIONS   PETROFAC FACILTIES
MANAGEMENT  
OPERATING SERVICES  
19/05/2003  
19/05/2008
 
                   
 
                   
PAL/053
  OPERATIONS   ROS — OCCUPATIONAL
HEALTH  
OCCUPATIONAL HEALTH SERVICES  
22/03/2004  
21/03/2007
 
                   
 
                   
PAL/075
  OPERATIONS   BP MARINE LIMITED   SUPPLY OF MARINE FUELS TO
MONARB  
   
30/04/2008
 
                   
 
                   
PAL/005
  OPERATIONS   CNSFTC LIMITED   TELECOMMUNICATION SERVICES
AGREEMENT  
20/05/2003  
20/05/2009
 
                   
 
                   
PAL/007
  OPERATIONS   HELIX RDS   WELL AND SUBSURFACE AGREEMENT   20/05/2003  
EVERGREEN
 
                   
 
                   
PAL/008
  OPERATIONS   APACHE NORTH SEA
LIMITED   HELICOPTER SERVICES SHARING
AGREEMENT  
27/05/2003  
EVERGREEN
 
                   
 
                   
PAL/090
  OPERATIONS   NORTH MARINER   PSV FOR AD-HOC SUPPORT        
 
                   
 
                   
PAL/122
  OPERATIONS   STEWARTS OFFSHORE
SERVICES LTD  
MALAVIYA 20  
   
 
 
                   
 
                   
PAL/122
  OPERATIONS   STEWARTS OFFSHORE
SERVICES LTD  
TOISA CREST  
29/11/2004  
31/03/2005
 
                   
 
                   
PAL/124
  OPERATIONS   STEWARTS OFFSHORE
SERVICES LTD  
HIGHLAND CHAMPIAN  
22/11/2004  
31/03/2005
 
                   
 
                   
PAL/215
  OPERATIONS   OCEANTEAM 2000 LTD   DSV FOR MONTROSE — CAISSON
REMEDIAL WORK  
   
 
 
                   
 
                   
PAL/222
  OPERATIONS   OLYMPIC SHIPPING AS   ANCHOR HANDLING, TOWING AND
SUPPLY DUTIES — OLYMPIC
HERCULES  

   

 
 
                   
 
                   
PAL/223
  OPERATIONS   SOLSTAD SHIPPING AS   ANCHOR HANDLING, TOWING AND
SUPPLY DUTIES — NOMAD
MARINER  

   

 
 
                   
 
                   
PAL/224
  OPERATIONS   SOLSTAD SHIPPING AS   ANCHOR HANDLING, TOWING AND
SUPPLY DUTIES — NOMAD
MARINER  

   

 
 
                   
 
                   
PAL/226
  OPERATIONS   ESVAGT AS   ERRV (STANDBY VESSEL FOR
ARBROATH) — ESVAGT SUPPORTER  
   
 
 
                   

         
SIGNED for and on behalf of )
       
TALISMAN EXPRO LIMITED
  ) /s/ Jacquelynn F. Craw

      SIGNED for and on behalf of ) TALISMAN ENERGY (UK) LIMITED ) /s/
Jacquelynn F. Craw SIGNED for and on behalf of   ) TALISMAN ENERGY (UK) LIMITED
  ) /s/ Jacquelynn F. Craw

3